Execution Version

  

DEBTOR IN POSSESSION LOAN AGREEMENT

by and among

ENER1, INC.

as Borrower



and

BZINFIN S.A.,

as Lender

and

BZINFIN S.A.,

as Agent

Dated as of January 27, 2012

 

 



Table of Contents 

I. DEFINITIONS 2         1.1 General Terms 2         II. LOAN, INTEREST AND
PAYMENTS 2         2.1 The Loan; the Notes 2           2.2 Procedures for
Requesting Revolving Advances. 2           2.3 Interest 3           2.4 Promise
to Pay; Payments 3           2.5 Taxes and Other Charges 4           2.6 Use of
Proceeds 4           2.7 Voluntary Prepayment; Reduction of the Maximum Amount;
Termination of the Commitments by the Borrower. 4           2.8 Revolving
Advances to Pay Obligations. 5           2.9 Grants, Rights and Remedies. 5    
      2.10 Perfection. 5           2.11 [Intentionally Omitted] 5           2.12
Waiver of Claims to Surcharge 5         III. OTHER CHARGES AND FEES 6        
3.1 Computation of Fees; Lawful Limits 6         IV.  CONDITIONS PRECEDENT 6    
      4.1 Conditions Precedent the Initial Revolving Advance 6           4.2
Conditions Precedent All Revolving Advances. 8         V.  REPRESENTATIONS AND
WARRANTIES 9           5.1 Organization and Authority 9           5.2 Loan
Documents 9           5.3 Subsidiaries, Capitalization and Ownership Interests
10           5.4 Properties 10           5.5 Other Agreements 10           5.6
Litigation 10           5.7 Hazardous Materials 11           5.8 Tax Returns;
Governmental Reports 11           5.9 Financial Statements and Reports 11      
    5.10 Compliance with Law; Business 11



i

 



  5.11 Licenses and Permits; Labor 12           5.12 No Default 12          
5.13 Disclosure 12           5.14 Existing Indebtedness; Investments, Guarantees
and Certain Contracts 12           5.15 Insurance 12           5.16 Budget 12  
        5.17 Financing Statements 13           5.18 Administrative Priority;
Lien Priority 13           5.19 Appointment of Trustee or Examiner; Liquidation
13           5.20 The Chapter 11 Case 13         VI. AFFIRMATIVE COVENANTS 14  
      6.1 Compliance with Budget 14           6.2 Reports and Other Information
14           6.3 Conduct of Business and Maintenance of Existence and Assets 15
          6.4 Compliance with Legal and Other Obligations 15           6.5
Insurance 16           6.6 Books and Records 16           6.7 Inspection;
Periodic Audits 17           6.8 Environmental Covenants 17           6.9
Further Assurances 17         VII.  NEGATIVE COVENANTS 17           7.1
Indebtedness 17           7.2 Liens 18           7.3 Investments and Investment
Property; Subsidiaries 18           7.4 Dividends; Redemptions; Equity 19      
    7.5 Transactions with Affiliates 19           7.6 Charter Documents; Fiscal
Year; Dissolution 19           7.7 Transfer of Assets 19           7.8 Payment
on Indebtedness and Other Obligations. 19           7.9 Financing Orders;
Administrative Priority; Lien Priority; Payment of Claims 20



ii

 



VIII. EVENTS OF DEFAULT 20       IX. RIGHTS AND REMEDIES AFTER DEFAULT 24      
  9.1 Rights and Remedies 24           9.2 Application of Proceeds 25          
9.3 Lender as a Party-in-Interest 25           9.4 Standstill and Funding Upon
an Event of Default. 25           9.5 Credit Bids. 26           9.6 Application
of Payments to Obligations; Application of Proceeds of Collateral. 26          
9.7 Rights and Remedies not Exclusive 26         X. AGENT PROVISIONS 26        
10.1 Appointment of Agent. 27           10.2 Nature of Duties of Agent. 27      
    10.3 Lack of Reliance on Agent. 27           10.4 Certain Rights of Agent.
28           10.5 Reliance by Agent. 28           10.6 Indemnification of Agent.
28           10.7 Agent in its Individual Capacity. 29           10.8 Holders of
Notes. 29           10.9 Successor Agent. 29           10.10 Collateral Matters.
30           10.11 Actions with Respect to Defaults. 31           10.12 Demand.
31         XI. WAIVERS AND JUDICIAL PROCEEDINGS 31         11.1 Waivers 31      
    11.2 Delay; No Waiver of Defaults 31           11.3 Jury Waiver 31          
11.4 Amendment and Waivers 32           11.5 Waivers of Claims; Consequential
and Punitive Damages 32           11.6 Third Party Beneficiaries 32         XII.
EFFECTIVE DATE AND TERMINATION 33         12.1 Effectiveness and Termination 33
          12.2 Survival 33



iii

 



XIII. MISCELLANEOUS 33         13.1 Governing Law; Jurisdiction; Service of
Process; Venue 33           13.2 Successors and Assigns; Assignments 34        
  13.3 Application of Payments 34           13.4 Indemnity 34           13.5
Notice 35           13.6 Severability; Captions; Counterparts; Facsimile
Signatures 35           13.7 Expenses 35           13.8 Entire Agreement 36    
      13.9 Set Off 36



iv

 



DEBTOR IN POSSESSION LOAN AGREEMENT

   THIS DEBTOR IN POSSESSION LOAN AGREEMENT (this “Agreement”) dated as of
January 27, 2012, is entered into by and among ENER1, INC., a Florida
corporation, a debtor and debtor-in-possession pursuant to Chapter 11 of Title
11 of the United States Code (“Borrower”), Bzinfin S.A. (“Bzinfin”) and together
with any other Person that may become a lender hereunder after the date hereof
pursuant to Section 13.2(a) hereof, each a “Lender” and collectively, the
“Lenders”), and Bzinfin, as agent (“Agent”) for the Lenders.

WHEREAS, on November 16, 2011 the Borrower, Bzinfin, Liberty Harbor Special
Investments, LLC (“LHSI”) and Goldman Sachs Palmetto State Credit Fund, L.P.
(“GSPSCF”, together with LHSA, the “GS Funds” and, collectively with Bzinfin,
the “Pre-Petition Lenders”)) , and the Agent entered into a certain Loan
Agreement pursuant to which the Pre-Petition Lenders made available to Borrower
a loan in an aggregate principal amount of $4,500,000 (as amended from time to
time prior to the date hereof, the “Pre-Petition Credit Agreement”) and the
Borrower is indebted to the Pre-Petition Lenders for, certain prepetition loans,
advances and other amounts thereunder (including, without limitation, accrued
but unpaid interest (including default interest), fees and expenses,
collectively, the “Pre-Petition Obligations”);

WHEREAS, on January 26, 2012 (the “Petition Date”), the Borrower commenced a
case under Chapter 11 of Title 11 of the United States Code in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Case”),
and the Borrower has retained possession of its assets and is authorized under
the Bankruptcy Code to continue the operation of its business as a
debtor-in-possession;

WHEREAS, the Borrower is unable to obtain funds or credit on more favorable
terms than the terms provided hereunder;

WHEREAS, the Borrower has asked the Lenders to make post-petition loans and
advances to the Borrower consisting of a debtor-in-possession credit facility in
an aggregate principal amount not to exceed $20,000,000 at any time outstanding;

WHEREAS, the Lenders are willing to provide such financing, subject to the terms
and conditions set forth herein, including that all of the Obligations hereunder
and under the other Loan Documents constitute allowed superpriority
administrative expense claims pursuant to Sections 364(c) and 364(d) of the
Bankruptcy Code in the Chapter 11 Case and are secured by a priming first
priority lien on substantially all of Borrower’s assets and property, in each
case as set forth herein and in the Financing Orders.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Lenders and Agent hereby agree as follows:



1

 



I.           DEFINITIONS

1.1          General Terms

For purposes of the Loan Documents, in addition to the definitions above and
elsewhere in this Agreement or the other Loan Documents, the terms listed in
Exhibit A hereto shall have the meanings given such terms in Exhibit A, which is
incorporated herein and made a part hereof. Unless otherwise specified herein or
in Exhibit A, this Agreement and any agreement or contract referred to herein or
in Exhibit A shall mean such agreement as modified, amended or supplemented from
time to time.

II.          LOAN, INTEREST AND PAYMENTS

2.1          The Loan; the Notes

The Lenders agree, subject to the terms and conditions of this Agreement and the
Financing Orders, to make advances (“Revolving Advances”) to the Borrower from
time to time from the Closing Date to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Amount (the “Loan”).
The Lenders shall have no obligation to make a Revolving Advance to the extent
that the amount of the requested Revolving Advance plus the aggregate amount of
the outstanding Revolving Advances exceed the Maximum Amount. The Borrower’s
obligation to pay the Revolving Advances may be evidenced by the Notes and shall
be secured by the Collateral. Within the limits set forth in this Section 2.1,
the Borrower may borrow, prepay pursuant to Section 2.7, and reborrow.

 

Each Lender’s obligation to fund each Revolving Advance shall be limited to such
Lender’s Commitment Percentage, and no Lender shall have any obligation to fund
any portion of any Revolving Advance required to be funded by any other Lender,
but not so funded. If requested by a Lender, its portion of the Loan shall be
evidenced by a promissory note substantially in the form of Exhibit B hereto
(each, a “Note” and collectively, the “Notes”), issued by the Borrower to the
order of such Lender in the amount of such Lender’s Commitment.

 

2.2          Procedures for Requesting Revolving Advances.

The Borrower shall comply with the following procedures in requesting Revolving
Advances:

 

(a)          The Borrower shall request each Revolving Advance so that it is
received by the Agent not later than 1:00 PM (NY Time) at least three (3)
Business Days in advance of the Business Day on which the Revolving Advance is
to be made. Each request that conforms to the terms of this Agreement shall be
effective upon receipt by the Agent, shall be in writing or by telephone or
telecopy transmission, and shall be confirmed in writing by the Borrower if so
requested by the Agent, by (i) an officer of the Borrower; or (ii) a Person
designated as the Borrower’s agent by an officer of the Borrower in a writing
delivered to the Agent; or (iii) a Person whom the Agent reasonably believes to
be an officer of the Borrower or such a designated agent.

 



2

 



 

(b)          Alex Sorokin or another officer reasonably acceptable to the Agent
shall confirm in writing, substantially in the form of Exhibit F hereto, that
each request for a Revolving Advance is accurate, necessary and correct in
conformance with the Budget. The Borrower shall repay all Revolving Advances
even if the Lender does not receive such confirmation and even if the Person
requesting a Revolving Advance was not in fact authorized to do so.

 

(c)          Any request for a Revolving Advance, whether written or telephonic,
shall be deemed to be a representation by the Borrower that the conditions set
forth in Section 4.2 have been satisfied as of the time of the request.

 

(d)          Upon fulfillment of the applicable conditions set forth in Article
IV, the Lenders shall promptly disburse the proceeds of the requested Revolving
Advance in accordance with the Borrower’s instructions.

 

2.3          Interest

The unpaid principal balance of the Loan shall bear interest at a rate equal to
LIBOR plus the Applicable Margin. Interest shall be payable in arrears, in cash,
on the each Interest Payment Date. Interest shall be calculated on the basis of
a 360-day year. Upon the occurrence and continuance of an Event of Default, any
amounts outstanding on account of the Loan shall bear interest at the rate equal
to the rate otherwise applicable thereto plus an additional two percent (2.0%)
per annum (the “Default Rate”), and such interest shall be payable on demand.

2.4          Promise to Pay; Payments

Borrower, absolutely and unconditionally promises to pay, when due and payable
pursuant hereto, principal, interest and all other amounts and Obligations
payable hereunder or under any other Loan Document, without any right of
rescission and without any deduction whatsoever, including any deduction for
set-off, recoupment or counterclaim, or any other event. Any payments made by
Borrower shall be made only by wire transfer, without offset, deduction or
counterclaim of any kind, in Dollars, in immediately available funds to such
account as may be indicated in writing by Agent or each Lender to Borrower from
time to time. Any such payment received after 2:00 p.m. New York City time on
any date shall be deemed received on the following Business Day. Whenever any
payment hereunder shall be stated to be due or shall become due and payable on a
day other than a Business Day, the due date thereof shall be extended to, and
such payment shall be made on, the next succeeding Business Day, and such
extension of time in such case shall be included in the computation of payment
of any interest (at the interest rate then in effect during such extension)
and/or fees, as the case may be. The unpaid principal amount of the Loan and all
other Obligations (including, without limitation, all accrued and unpaid
interest) shall be due and payable in full, and the Notes shall mature, on the
Repayment Date, provided, however, upon the Effective Date of the Plan (i)
Borrower shall have the right to repay the principal amount of the Obligations
by issuing and distributing to the Lenders preferred shares of the reorganized
Borrower and (ii) immediately prior thereto, to the extent that the GS Funds
hold any Loans the principal amount of such Loans and any accrued and unpaid
interest thereon shall be assigned to, and purchased in cash at par by, Bzinfin
pursuant to an Assignment and Assumption Agreement (and Bzinfin and each
applicable GS Funds agrees to execute and deliver to Agent such Assignment and
Assumption Agreement). Such preferred shares shall have such dividend, voting,
redemption and conversion rights, liquidation preferences and other special
rights pursuant to the terms and conditions set forth in Exhibit G to the Plan
Support Agreement.

3

 



2.5          Taxes and Other Charges

All payments by Borrower relative to the Loan and under this Agreement and the
other Loan Documents shall be made free and clear of any restrictions or
conditions, without set off or counterclaim, and free and clear of, and without
any deduction or withholding whether for or on account of tax or otherwise
(excluding liens, garnishments, or like against any Lender). If any such
deduction or withholding is required by law to be made by Borrower or any other
Person (whether or not a party to, or on behalf of a party to this Agreement)
from any sum paid or payable by, or received or receivable from, Borrower shall
pay in the same manner and at the same time such additional amounts as will
result in each Lender’s receiving and retaining (free from any liability other
than tax on its overall net income) such net amount as would have been received
by it had no such deduction or withholding been required to be made.

2.6          Use of Proceeds

Borrower shall use the proceeds of the Loan hereunder as follows: (i) to pay
costs, expenses, and all other payment amounts incurred in connection with the
Loan and the negotiation and execution of the Loan Documents; (ii) to repay in
full all amounts outstanding under the Pre-Petition Obligations between the
Debtor and Pre-Petition Lenders (including any adequate protection payments
required in connection therewith), (iii) for general working capital and
operational expenses (including, without limitation, a carve-out for Bankruptcy
Court approved professional fees and other administrative fees arising in the
Case, post-petition inventory purchases and post-petition lease payments) in
accordance with the Budget subject to the Permitted Variance, and (iv) to fund
loans to EnerDel, Inc., who in consideration of such loans shall guaranty the
Obligations. For the avoidance of doubt, except as may be set forth in any
Financing Order, none of the Revolving Advances, in whole or in part, shall be
used (i) to attack the validity, priority or enforceability of any of the claims
of the Agent and the Lenders, (ii) to research, review, analyze or investigate
with respect to or in connection with any litigation, claim, objection or cause
of action of any kind or nature whatsoever against the Agent and the Lenders
(whether or not arising from or related to pre-petition or post-petition acts,
omissions or other conduct), or (iii) to file, prosecute or otherwise pursue any
litigation, claim, objection or cause of action of any kind or nature whatsoever
against the Agent or the Lenders (whether or not arising from or related to
pre-petition or post-petition liens, acts, omissions or other conduct).

2.7          Voluntary Prepayment; Reduction of the Maximum Amount; Termination
of the Commitments by the Borrower.

The Borrower may prepay the Revolving Advances in whole at any time or from time
to time in part. The Borrower may terminate the Commitments or reduce the
Maximum Amount at any time if it gives the Agent at least 10 days advance
written notice prior to the proposed termination date.

4

 



2.8          Revolving Advances to Pay Obligations. 

Notwithstanding the terms of Section 2.1, any Lender may, in its discretion at
any time or from time to time, without the Borrower’s request and even if the
conditions set forth in Section 4.2 would not be satisfied, make a Revolving
Advance in an amount equal to the portion of the Obligations from time to time
due and payable.

2.9          Grants, Rights and Remedies. 

The Liens, security interests and the administrative priority granted pursuant
to Article III may be independently granted by the Loan Documents and by other
Loan Documents hereafter entered into. This Agreement, the Interim Financing
Order, the Final Financing Order and such other Loan Documents supplement each
other, and the grants, priorities, rights and remedies of the Lenders hereunder
and thereunder are cumulative.

2.10        Perfection. 

The Liens and security interests securing the Obligations, as granted in Article
III, shall be deemed valid and perfected by entry of the Interim Financing Order
and entry of the Interim Financing Order shall have occurred on or before the
date of any Revolving Advance hereunder. The Agent and the Lenders shall not be
required to file any financing statements, mortgages, notices of Lien or similar
instruments in any jurisdiction or filing office or to take any other action in
order to validate or perfect the Lien and security interest granted by or
pursuant to this Agreement, the Interim Financing Order or Final Financing Order
or any other Loan Document, which Lien and security interest shall be deemed
perfected without Agent or Lenders taking any action whatsoever. Notwithstanding
the foregoing, the Borrower agrees, promptly upon request by the Agent or the
Required Lenders to take all actions reasonably requested by the Agent or the
Required Lenders to perfect a first priority Lien in all or any portion of the
Collateral.

2.11        [Intentionally Omitted] 

2.12        Waiver of Claims to Surcharge 

In accordance with the Final Financing Order, the Borrower and the Borrower’s
bankruptcy estates hereby waive any claims to surcharge the Collateral under
section 506(c) of the Bankruptcy Code, excluding, however, any such claims for
matters provided for in the Budget and incurred prior to the occurrence of an
Event of Default and termination of this Agreement but not paid by the Borrower
(subject to Lenders’ rights to object to any such claims).

5

 



III.         OTHER CHARGES AND FEES

3.1          Computation of Fees; Lawful Limits

In no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to any
Lender for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under applicable law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then,
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
any Lender shall have received interest or any other charges of any kind which
might be deemed to be interest under applicable law in excess of the maximum
lawful rate, then such excess shall be applied first to any unpaid fees and
charges hereunder, then to unpaid principal balance owed by Borrower hereunder,
and if the then remaining excess interest is greater than the previously unpaid
principal balance, such Lender shall promptly refund such excess amount to
Borrower and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.1 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

IV.          CONDITIONS PRECEDENT

4.1           Conditions Precedent the Initial Revolving Advance

    The obligations of Lenders to consummate the transactions contemplated
herein and to make the initial Revolving Advance is subject to the satisfaction
of Agent and Lenders, of the following conditions:

(a)           Agent shall have received the following, each duly executed by an
authorized officer of Borrower and all other parties thereto other than Agent
and Lenders, and each in form and substance satisfactory to Lenders:

(i)          This Agreement;

(ii)         The Notes, if any;

(iii)        The Guarantee and Collateral Agreement;

(iv)        The Patent Security Agreement;

(v)         The Trademark Security Agreement;

(vi)        The Plan Support Agreements;

(b)           The Interim Financing Order shall have been entered by the
Bankruptcy Court not later than seven days following the Petition Date, and the
Lenders shall have received a certified copy of such order, and such order shall
be in full force and effect and shall not have been reversed, modified, amended,
subject to a pending appeal, stayed or vacated absent the prior written consent
of the Lenders and the Borrower;

6

 



(c)          Payment of all fees due under the terms of this Agreement through
the date of the initial Revolving Advance hereunder, and payment of all expenses
incurred by the Lenders through such date and that are required to be paid by
the Borrower under this Agreement, including all legal fees incurred by Agent
and the Lenders through the date of this Agreement;

(d)          The Budget, in form and substance reasonably satisfactory to the
Required Lenders and the GS Funds. The Budget shall be in the form of the
13-week Budget dated January 26, 2012, and annexed hereto as Exhibit D, with
such modifications (if any) as are reasonably agreed to by the Borrower, the
Required Lenders and the GS Funds; and

(e)          [Intentionally Omitted].

(f)          Agent shall have received Control Agreements with respect to each
deposit account of Borrower and Del, executed by Borrower or Del, as applicable
each applicable depository bank, and each in form and substance reasonably
satisfactory to Agent; provided that to the extent any Control Agreement is not
delivered prior to or on the Closing Date, Borrower shall deliver such Control
Agreement within 10 Business Days after the Closing Date or such longer period
as reasonably agreed to by Agent.

(g)          Agent shall have received a certificate of an authorized officer of
Guarantors, dated the Closing Date, certifying that: (i) each of the
representations and warranties made by Guarantors in or pursuant to the Loan
Documents shall be accurate in all material respects before and after giving
effect to making the Loan, and (ii) no Default or Event of Default shall have
occurred or be continuing or would exist after giving effect to the requested
Loan on such date;

(h)          Agent shall have received a certificate of the corporate secretary
of each Guarantor, dated the Closing Date, as to the incumbency and signature of
the Persons executing the Loan Documents on behalf of each Guarantor, and
attaching certified copies (or copies otherwise authenticated to Agent’s
satisfaction) of (i) the charter or limited liability company certificate of
such Guarantor, (ii) the by-laws or operating agreement of such Guarantor; (iii)
resolutions of the Board of Directors or managers of such Guarantor, and (iv)
evidence of good standing in its jurisdiction of incorporation of such
Guarantor;

(i)          Agent shall have received UCC searches with respect to each
Guarantor, the results of which shall be satisfactory to Agent;

(j)          Agent shall have received evidence of the perfection of Agent’s
Liens in all collateral intended to secure the Obligations (including, without
limitation, stock certificates and stock powers for such certificates, a
promissory note evidencing the Intercompany Loan with an endorsement to Agent
and the financing statements under UCC (it being understood that such financing
statements are nor required to be filed prior to the date of this Agreement)),
and such Liens shall constitute valid and perfected first priority Liens on all
such assets, subject only to Permitted Liens;

7

 



(k)          Agent shall have received, and be satisfied with, evidence of
Borrower’s insurance coverage satisfying the requirements of Section 6.5 hereof,
together with such endorsements as are required by the Loan Documents;

(l)          all corporate and other proceedings, documents, instruments and
other legal matters in connection with the transactions contemplated by the Loan
Documents (including, but not limited to, those relating to corporate and
capital structures of Borrower and Guarantors) shall be satisfactory to Agent;

(m)          a favorable opinion of Reed Smith LLP, as counsel to the Guarantors
Nicholas Brunero as General Counsel of Borrower and Guarantors, and Roetzel &
Andress, LPA, as Florida counsel to the Guarantors with respect to the valid
existence of Guarantors, due authorization, execution, delivery and
enforceability of the Loan Documents, no conflicts with Guarantors’ statutory
documents, state and federal law and any scheduled material contracts and the
creation and perfection of the security interest in favor of Agent; and

(n)          such other documents or agreements as reasonably requested by Agent
or any Lender.

4.2          Conditions Precedent All Revolving Advances.

The Lender’s obligation to make each Revolving Advance shall be subject to the
further conditions precedent that:

(a)          the representations and warranties contained in Article V are
correct in all material respects on and as of the date of such Revolving Advance
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date;

(b)          no event has occurred and is continuing, or would result from such
Revolving Advance which constitutes a Default or an Event of Default;

(c)          the making of such Revolving Advance shall not contravene any law,
rule or regulation applicable to the Lender;

(d)          the Agent shall have received such other agreements, instruments,
approvals, and other documents, each in form and substance reasonably
satisfactory to the Agent, as the Agent may reasonably request;

(e)          with respect to Revolving Advances to be made subsequent to fifty
(50) days after the entry of the Interim Financing Order, the Final Financing
Order shall have been entered by the Bankruptcy Court and the Agent shall have
received a certified copy of the Final Financing Order and the Final Financing
Order shall be in full force and effect and shall not have been reversed,
stayed, modified or amended absent prior written consent of the Agent; and

(f)          on the date of any such Revolving Advance, the Interim Financing
Order, Final Financing Order, as the case may be, shall have been signed by the
Bankruptcy Court, and the Agent shall have received a certified copy of the same
and such order shall be in full force and effect and shall not have been
reversed, stayed, modified or amended absent the consent of the Agent and the
Lenders; and

8

 



(g)          if the Plan Support Agreement has been terminated each subsequent
Revolving Advance shall be made only with the prior written consent of the GS
Funds.

V.           REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the date hereof as follows:

5.1          Organization and Authority

Borrower and each Material Subsidiary (a) is an entity duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, (b) has all
requisite organizational power and authority to own its properties and assets
and to carry on its business as now being conducted, and (c) is duly qualified
to do business in each jurisdiction in which failure to so qualify could
reasonably be expected to have or result in a Material Adverse Effect. Borrower
and each Guarantor has all requisite organizational power and authority (i) to
execute, deliver and perform the Loan Documents to which it is a party, (ii) to
borrow hereunder and grant the Liens created or contemplated by the Loan
Documents to which it is a party, and (iii) to consummate the transactions
contemplated under the Loan Documents to which it is a party.

5.2          Loan Documents

(a) The execution, delivery and performance by Borrower and each Guarantor of
the Loan Documents to which they are each a party, and the consummation of the
transactions contemplated hereby and thereby, (i) have been duly authorized by
all requisite organizational action of Borrower and such Guarantor; (ii) do not
violate any provisions of (A) any applicable law, statute, rule, regulation,
ordinance or tariff, (B) any order of any Governmental Authority binding on
Borrower, any Guarantor, or any of their respective properties, or (C) the
certificate of incorporation (or any other equivalent governing agreement or
document); (iii) are not in conflict with, and do not result in a breach or
default under, any indenture, agreement or other instrument to which Borrower or
any Guarantor is a party, or by which the properties or assets of Borrower or
any Guarantor is bound, except for any such conflict or default which singly or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect; (iv) other than pursuant to the Loan Documents and the Financing Orders,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of Borrower or any Guarantor; and (v) other than the
entry of the Financing Orders, do not require the consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person, except such as have been obtained
prior to the Closing Date. When executed and delivered, each of the Loan
Documents will constitute the legal, valid and binding obligation of Borrower
and each Guarantor, enforceable against Borrower and such Guarantor in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of equitable remedies
(whether in a proceeding at law or in equity). Notwithstanding anything herein
to the contrary, certain of the remedial provisions hereunder and in the other
Loan Documents with respect to the Collateral may be limited or rendered
unenforceable by applicable laws, interpretations and requirements under, (x)
any federal or state grant, contract or assistance agreement to which the
Borrower or any of the Guarantors is a party, or by which any of their
respective properties or assets is bound, (y) any federal export control laws
applicable to the Borrower, any of the Guarantors, or any of the Lenders , or
(z) the Committee on Foreign Investment in the U.S.

9

 



5.3          Subsidiaries, Capitalization and Ownership Interests

As of the Closing Date, Borrower has no Subsidiaries other than those Persons
listed as Subsidiaries on Schedule 5.3 attached hereto.

5.4          Properties

Schedule 5.4 attached hereto sets forth all of the real properties owned or
leased by Borrower and its Material Subsidiaries. Borrower and each Material
Subsidiary, (a) is the sole owner and has good and valid title to, or a valid
leasehold interest in, license of, or right to use, all of its properties and
assets necessary to conduct its business, whether personal or real, subject to
no transfer or other restrictions or Liens of any kind except for Permitted
Liens, and (b) is in compliance in all material respects with each lease or
license to which it is a party or otherwise bound, except where such failure
could not be reasonably be expected to result in a Material Adverse Effect.

5.5          Other Agreements

Neither Borrower nor any Guarantor is a party to any judgment, order or decree
or any agreement, document or instrument, or subject to any restriction, which
could reasonably be expected to materially adversely affect its ability to
execute and deliver, or perform under, any Loan Document to which it is a party
or to pay the Obligations. Neither Borrower nor any Material Subsidiary is in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period, could
reasonably be expected to be, have or result in a Material Adverse Effect.

5.6          Litigation

Except as set forth on Schedule 5.6, there is no action, suit, proceeding or
investigation pending or, to the knowledge of Borrower, threatened in writing
against Borrower or any Guarantor that questions or could reasonably be expected
to prevent the validity of any of the Loan Documents or the right of Borrower or
such Guarantor to enter into any Loan Document to which it is a party or to
consummate the transactions contemplated thereby. Except as set forth on
Schedule 5.6, there is no action, suit, proceeding or investigation pending or,
to the knowledge of Borrower, threatened in writing against Borrower or any
Material Subsidiary that if adversely determined could reasonably be expected to
be, have or result in any Material Adverse Change or Material Adverse Effect.

10

 



5.7          Hazardous Materials

Borrower and each Material Subsidiary is in compliance in all material respects
with all applicable Environmental Laws. None of Borrower or any Material
Subsidiary has been notified of any action, suit, proceeding or investigation
(a) relating in any way to compliance by or liability of Borrower or any
Material Subsidiary under any Environmental Laws, (b) which otherwise deals with
any Hazardous Substance or any Environmental Law, or (c) which seeks to suspend,
revoke or terminate any license, permit or approval necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance
except such, if any, as could not reasonably be expected to result in a Material
Adverse Effect.

5.8          Tax Returns; Governmental Reports

Each Borrower and Material Subsidiary (a) has filed all federal, state, foreign
(if applicable) and local tax returns and other material reports which are
required by law to be filed by Borrower or such Guarantor, and (b) has paid all
taxes, assessments, fees and other governmental charges, including, without
limitation, payroll and other employment related taxes, in each case that are
due and payable, except only for items that Borrower or any Material Subsidiary
is currently contesting in good faith by proper proceedings and for which a
reserve has been taken in accordance with GAAP, and that are described on
Schedule 5.8 attached hereto or that could not reasonably be expected to have a
Material Adverse Effect.

5.9          Financial Statements and Reports

Except as disclosed in Borrower’s November 10, 2011 Form 12b-25 with respect to
any of Borrower’s financial statements delivered or made publicly available
prior to the date hereof, all historic financial statements relating to Borrower
and its Subsidiaries that have been delivered to Lenders prior to the date
hereof are (a) consistent with the books of account and records of Borrower and
its Subsidiaries, (b) have been prepared in accordance with GAAP on a consistent
basis throughout the indicated periods (except that the unaudited financial
statements contain no footnote or other presentation items and are subject to
year-end adjustments), and (c) present fairly in all material respects the
consolidated financial condition, assets and liabilities and results of
operations of Borrower and its Subsidiaries at the dates and for the relevant
periods indicated in accordance with GAAP on a basis consistently applied.
Subject to the exception set forth in the preceding sentence, Borrower and its
Subsidiaries have no material obligations or liabilities of any kind that are
not disclosed in such financial statements.

5.10        Compliance with Law; Business

Except as disclosed on Schedule 5.10 attached hereto, Borrower and each Material
Subsidiary (a) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to them, their
respective businesses and/or assets or operations, and (b) are not in violation
of any order of any Governmental Authority or other board or tribunal, except,
in the case of both (a) and (b), where noncompliance or violation could not
reasonably be expected to have a Material Adverse Effect. Borrower and each
Material Subsidiary have maintained in all material respects all records
required to be maintained by any applicable Governmental Authority.

11

 



5.11        Licenses and Permits; Labor

Borrower and each Material Subsidiary is in compliance with and has all Permits
necessary or required by applicable law or Governmental Authority for the
operation of its business and ownership of its properties and assets as
presently conducted and owned, except where noncompliance, violation or lack
thereof could not reasonably be expected to have a Material Adverse Effect.

5.12        No Default

There does not exist any Default or Event of Default.

5.13        Disclosure

No Loan Document nor any other agreement, document, certificate, or written
statement furnished to Agent or Lenders by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower or any Guarantor in the Loan
Documents contains any untrue statement of any material fact known to the
Borrower or omits to state any material known to the Borrower fact necessary to
make the factual statements therein taken as a whole not materially misleading
in light of the circumstances under which it was made.

5.14        Existing Indebtedness; Investments, Guarantees and Certain Contracts

Except as contemplated or permitted by the Loan Documents or as otherwise set
forth on Schedule 5.14 or Schedule 5.3 attached hereto, neither Borrower nor any
Material Subsidiary (a) has any outstanding Indebtedness, (b) is subject or
party to any mortgage, note, indenture, indemnity or guarantee of, with respect
to or evidencing any Indebtedness of any other Person, and/or (c) owns or holds
any equity or long-term debt investments in, nor has any outstanding advances to
or any outstanding guarantees for, the obligations of, or any outstanding
borrowings from, any other Person.

5.15        Insurance

Borrower and each Material Subsidiary has in full force and effect such
insurance policies as are customary in its industry for entities of similar size
engaged in similar lines of business.

5.16        Budget

On or before the Closing Date, the Borrower has furnished to the Agent the
Budget. The Budget when delivered shall be believed by the Borrower at the time
furnished to be reasonable, shall have been prepared on a reasonable basis and
in good faith by the Borrower, and shall have been based on assumptions believed
by the Borrower to be reasonable at the time made and upon the best information
then reasonably available to the Borrower, and the Borrower shall not be aware
of any facts or information that would lead it to believe that such Budget is
incorrect or misleading in any material respect. The Budget may be modified or
supplemented from time to time by additional budgets (covering any time period
covered by a prior budget or covering additional time periods) reasonably
acceptable to the Required Lenders and the GS Funds. 

12

 



5.17        Financing Statements

The Borrower hereby authorizes the Agent to file financing statements, which
when filed will be sufficient to perfect the Security Interest and the other
security interests created by the Security Documents. When the Interim Order is
entered, the Agent will have a valid and perfected security interest in all
Collateral which is capable of being perfected by filing financing statements.
None of the Collateral is or will become a fixture on real estate, unless a
sufficient fixture filing is in effect with respect thereto.

5.18        Administrative Priority; Lien Priority

(a) The Obligations of the Borrower will, at all times after the Closing Date,
constitute allowed administrative expenses in the Chapter 11 Case, pursuant to
Section 364(c)(1) of the Bankruptcy Code having super-priority administrative
expense claim and payment over all other administrative costs, expenses and
unsecured claims against the Borrower now existing or hereafter arising, of any
kind or nature whatsoever, including without limitation all administrative
expenses of the kind specified in, or arising or ordered under, Sections 105,
326, 327, 328, 330, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114, or any
other provision of the Bankruptcy Code;

(b) Pursuant to Section 364(d)(1) of the Bankruptcy Code, the Interim Financing
Order and Final Financing Order, all Obligations will be secured by a perfected
priming first priority Lien on the Collateral except that such Liens shall be
junior and subordinate to the Liens securing the Pre-Petition Obligations and
any adequate protection Liens with respect thereto granted pursuant to the
Interim Financing Order; and

(c) On the Effective Date, the Interim Financing Order is, and upon entry of the
Final Financing Order the Final Financing Order shall be, in full force and
effect and have not been reversed, vacated, modified, amended or stayed, except
for modifications and amendments that are reasonably acceptable to the Lender
and are not subject to a pending appeal or stayed in any respect.

5.19        Appointment of Trustee or Examiner; Liquidation

No order has been entered or is pending in the Chapter 11 Case (i) for the
appointment of a Chapter 11 trustee, (ii) for the appointment of an examiner
with enlarged powers (beyond those set forth in Sections 1106(a)(3) and (4) of
the Bankruptcy Code) under Sections 1104(d) and 1106(b) of the Bankruptcy Code
or (iii) to convert the Chapter 11 Case to a Chapter 7 case or to dismiss the
Chapter 11 Case.

5.20        The Chapter 11 Case

The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice thereof was given and has not been dismissed as
of the date of each Revolving Advance. The motion for approval of this Agreement
was proper and sufficient pursuant to the Bankruptcy Code, the Bankruptcy Rules
and the rules and procedures of the Bankruptcy Court.

13

 



VI.          AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, until full performance and satisfaction, and
irrevocable payment in full in cash, of all of the Obligations and termination
of this Agreement:

6.1          Compliance with Budget

Borrower shall (a) at all times comply with the Budget on a line-item by
line-item basis; provided, however, that the Borrower’s actual results shall be
permitted to deviate from the Budget without prior approval of the Required
Lenders for (a) any variance that is less than the line item and Total
Disbursements line item and (b) any variance that is greater than the line item
and Total Disbursements line item in (i) any individual disbursement line item
that does not exceed twenty percent (20%) of the applicable line item on the
Budget, and (ii) the Total Disbursements line item that does not exceed ten
percent (10%) of the applicable line item on the Budget, in each case measured
on a weekly accrual basis (the “Permitted Variance”) and (b) furnish to each
Lender and to the GS Funds not later than Tuesday of each week an analysis of
any variance from the Budget for the preceding week and an updated weekly cash
flow forecast. For the avoidance of doubt, compliance with the Budget (i) will
be tested based on the amount of each line item and Total Disbursements line
item and not based upon the timing of when each line item is actually paid, and
(ii) will not be tested with respect to any cash receipts.

6.2          Reports and Other Information

(a)          Reports. Borrower shall, and shall cause each Material Subsidiary
to, furnish to each Lender as soon as available, and in any event within two (2)
Business Days after the preparation or issuance thereof or such other time as
set forth below, as applicable: (i) any financial statements, balance sheets or
other financial statements which it prepares in final form (including any form
delivered to Borrower’s Board of Directors) for delivery under this Agreement,
(ii) any reports, returns, information, notices and other materials that
Borrower shall send to its stockholders, members, partners, and/or other equity
owners generally at any time, together with any and all supporting documentation
related thereto, (iii) all operating reports provided to the Office of the
United States Trustee for the Southern District of New York, (iv) promptly after
filing thereof, copies of all pleadings, motions, applications, financial
information and other papers and documents filed by the Borrower in the Chapter
11 Case, which papers and documents shall also be given or served on the Agent,
the Lenders, and the Agent’s counsel, (v) promptly after sending thereof, copies
of all written reports given by the Borrower to any official or unofficial
creditors’ committee in the Chapter 11 Case, other than any such reports subject
to privilege; provided that the Borrower may redact any confidential information
contained in any such report if it provides to the Lenders a summary of the
nature of the information so redacted, (vi) written notice prior to any portion
of the retainer paid to the Borrower’s professionals being applied to accrued
and unpaid fees of the Borrower’s professionals and at the Agent’s request,
written confirmation of the balance of the retainer then held by the Borrower’s
professionals, and (vii) promptly, and in any event within five (5) Business
Days after request, such additional information, documents, statements, reports
and other materials (including without limitation, financial statements) as
Agent or any Lender may reasonably request from time to time.

14

 



(b)          Notices. Borrower shall, and shall cause each Material Subsidiary
to, promptly, and in any event within five (5) Business Days after Borrower or
any authorized officer of Borrower or any Material Subsidiary obtains knowledge
thereof, notify Lenders in writing of (i) any pending or threatened litigation,
suit, investigation, arbitration, dispute resolution proceeding or
administrative or regulatory proceeding brought or initiated by or against
Borrower or any Material Subsidiary or otherwise affecting or involving or
relating to Borrower, any Material Subsidiary, or any of Borrower’s or any
Material Subsidiary’s property or assets to the extent (A) the amount in
controversy exceeds $200,000 individually or in the aggregate for all such
events, or (B) to the extent any of the foregoing seeks injunctive relief, (ii)
any Default or Event of Default, which notice shall specify the nature and
status thereof, the period of existence thereof and what action is proposed to
be taken with respect thereto, (iii) any other development, event, fact,
circumstance or condition that could reasonably be expected to result in a
Material Adverse Effect, in each case describing the nature and status thereof
and the action proposed to be taken with respect thereto, and (iv) receipt of
any notice or request from any Governmental Authority regarding any liability or
claim of liability in the amount equal to or exceeding $200,000 individually or
in the aggregate.

6.3          Conduct of Business and Maintenance of Existence and Assets

Borrower shall, and shall cause each Material Subsidiary to, (a) conduct its
business in accordance with good business practices customary to its industry,
(b) engage principally in the same or similar lines of business substantially as
heretofore conducted, (c) maintain all of its material properties, assets and
equipment necessary for the operation of its business in good repair, working
order and condition (normal wear and tear excepted), (d) from time to time to
make all necessary repairs, renewals and replacements thereof, (e) maintain,
comply with and keep in full force and effect its existence and all Intellectual
Property, Permits and qualifications to do business and good standing in its
jurisdiction of formation and each other jurisdiction in which the ownership or
lease of property or the nature of its business makes such Permits or
qualification necessary and in which failure to maintain such Intellectual
Property, Permits or qualification could reasonably be expected to be, have or
result in a Material Adverse Effect, and (f) remain in good standing and
maintain operations in all jurisdictions in which currently located, except
where the failure to remain in good standing or maintain operations would not
reasonably be expected to be, have or result in a Material Adverse Effect.

6.4          Compliance with Legal and Other Obligations

Except as disclosed on Schedule 5.10 attached hereto, Borrower shall, and shall
cause each Material Subsidiary to, (a) comply in all material respects with all
laws, statutes, rules, regulations, ordinances and tariffs of all Governmental
Authorities applicable to it or its business, assets or operations, (b) subject
to Bankruptcy Code limitations, pay all taxes, assessments, fees, governmental
charges, claims for labor, supplies, rent and all other obligations or
liabilities of any kind, except liabilities being contested in good faith by
proper proceedings and against which adequate reserves have been established,
(c) subject to Bankruptcy Code limitations, perform in all material respects in
accordance with its terms each material contract, agreement or other arrangement
to which it is a party or by which it is bound, and (d) properly file all
material reports required to be filed with any Governmental Authority, except in
the case of clause (a), (c) and (d) where such failure could reasonably be
expected to result in a Material Adverse Effect.

15

 



6.5          Insurance

Borrower shall, and shall cause each Material Subsidiary to, (a) keep all of its
insurable properties and assets adequately insured against losses, damages and
hazards as are customarily insured against by businesses engaging in similar
activities or lines of business or owning similar assets or properties,
including, without limitation, liability, errors and omissions, property and
business interruption insurance, as applicable, and (b) maintain general
liability insurance at all times against liability on account of damage to
persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of Borrower or each Material Subsidiary. Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide no less than thirty (30) days prior written notice to Agent in
the event of any non-renewal, cancellation or amendment of any such insurance
policy. Borrower shall deliver to Agent within 15 Business Days after the
Closing Date or such longer period of time as may be reasonably agreed by Agent
and in form and substance reasonably satisfactory to Agent, endorsements to (i)
all casualty insurance naming Agent as loss payee, and (ii) all general
liability and other liability policies naming Agent as additional insured. If
Borrower at any time shall fail to obtain or maintain any of the policies of
insurance required above or to pay all premiums relating thereto, Agent may at
any time thereafter obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto that Agent deems
advisable. Agent shall have no obligation to obtain insurance for Borrower or
pay any premiums therefor. By doing so, Agent shall not be deemed to have waived
any Event of Default arising from Borrower’s failure to maintain such insurance
or pay any premiums therefor and shall have no liability to Borrower for failing
to do so. All sums so disbursed by Agent, including premiums, reasonable
attorneys’ fees, court costs and other charges related thereto, shall be payable
on demand by Borrower to Agent in accordance with Section 9.1 hereof.

6.6          Books and Records

Borrower shall, and shall cause each Material Subsidiary to, (a) keep complete
and accurate (in accordance with GAAP) books of record and account in accordance
with commercially reasonable business practices and consistent with past
practice in which true and correct entries are made of all of its dealings and
transactions in all material respects, and (b) set up and maintain on its books
such reserves as may be required by GAAP with respect to doubtful accounts and
all taxes, assessments, charges, levies and claims and with respect to its
business, and include such reserves in its quarterly as well as year end
financial statements.

16

 



6.7          Inspection; Periodic Audits

Borrower shall permit the representatives of Lenders, at the expense of
Borrower, during normal business hours upon reasonable notice, to (a) visit and
inspect any of Borrower’s and/or any Material Subsidiary’s offices or properties
to inspect and/or to examine and/or audit all of Borrower’s and/or any Material
Subsidiary’s books of account, records, reports and other papers, (b) make
copies and extracts therefrom, and (c) discuss Borrower’s and/or any Material
Subsidiary’s business, operations, prospects, properties, assets, liabilities
and/or condition with its officers and independent public accountants (and by
this provision such officers and accountants are authorized to discuss the
foregoing); provided, however, that no such notice shall be required to do any
of the foregoing if an Event of Default has occurred and is continuing.

6.8          Environmental Covenants

Borrower shall, and shall cause Material Subsidiary to, keep or cause all of its
owned, leased or occupied real properties to be kept free from Hazardous
Substances (except those substances used by Borrower or such Material Subsidiary
in the ordinary course of its business and in compliance with all Environmental
Laws).

6.9          Further Assurances

At Borrower’s cost and expense, Borrower shall (a) take such further action and
use its commercially reasonable efforts to obtain and deliver to Agent and
Lenders from time to time all consents, approvals and agreements from such third
parties as Agent or the Required Lenders shall reasonably determine are
necessary and that are satisfactory to Agent and the Lenders with respect to (i)
the Loan Documents and the transactions contemplated thereby, and (ii) claims
against Borrower, and (b) upon the exercise by Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document or under applicable law
or at equity which requires any consent, approval, registration, qualification
or authorization of any Person (including, without limitation, any Governmental
Authority), execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents that may be so
required for such consent, approval, registration, qualification or
authorization or that Agent or any Lender may be required to obtain for itself
or on its behalf for such consent, approval, registration, qualification or
authorization.

VII.         NEGATIVE COVENANTS

Borrower covenants and agrees that, until full performance and satisfaction, and
irrevocable payment in full in cash, of all of the Obligations and termination
of this Agreement:

7.1          Indebtedness

Borrower shall not, and shall not permit any Material Subsidiary to, create,
incur, assume or suffer to exist any Indebtedness, except the following
(collectively, “Permitted Indebtedness”): (a) Indebtedness under the Loan
Documents; (b) any Indebtedness existing as of the Closing Date and described on
Schedule 5.14 attached hereto, and replacements and refinancings thereof (which
are not materially adverse to the Lenders) that do not increase the principal
amount, or the interest rate or fees thereon, or extend the Liens securing such
Indebtedness (if any) to any other assets of the Borrower or applicable Material
Subsidiary, as the case may be; (c) the Intercompany Loan; (d) loans from the
Borrower or a Guarantor to a Subsidiary of Borrower that is Material Subsidiary
for items permitted to be paid in the Budget; and (e) trade accounts payable and
accrued obligations (other than for borrowed money), in each case incurred in
the ordinary course of business.

17

 

 

7.2          Liens

Borrower shall not, and shall not permit any Material Subsidiary to, create,
incur, assume or suffer to exist any Lien upon, in or against, or pledge of, any
of its properties or assets or any of its shares, securities or other equity or
ownership or partnership interests, whether now owned or hereafter acquired,
except the following (collectively, “Permitted Liens”): (a) Liens arising in
favor of Agent, for the benefit of the Lenders; (b) Liens imposed by law for
taxes, assessments or charges of any Governmental Authority for claims not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained by such Person in accordance with GAAP to the satisfaction of
Required Lenders; (c) statutory Liens of landlords, carriers, warehousemen,
mechanics and/or materialmen, and other Liens imposed by law or that arise by
operation of law in the ordinary course of business from the date of creation
thereof, in each case only for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP to the satisfaction of Required Lenders; (d) Liens incurred
or deposits made in the ordinary course of business (including, without
limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations which are not delinquent for more than ninety (90) days or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
such Person in accordance with GAAP to the satisfaction of Required Lenders in
their reasonable discretion; (e) Liens securing the purchase or lease of
equipment provided that such Liens are granted only on such equipment so
purchased or leased and secure an amount of Indebtedness not to exceed the
purchase price thereof; (f) Liens securing the Pre-Petition Obligations and any
adequate protection Liens granted pursuant to the Interim Financing Order, and
(g) Liens set forth on Schedule 7.2 attached hereto securing Indebtedness set
forth on Schedule 5.14 attached hereto.

7.3          Investments and Investment Property; Subsidiaries

Borrower shall not, and shall not permit any Material Subsidiary to, directly or
indirectly, (a) merge with, purchase, own, hold, invest in or otherwise acquire
any obligations or stock or securities of, or any other interest in, or all or
substantially all of the assets of, any Person or any joint venture, or (b) make
or permit to exist any loans, advances or guarantees to or for the benefit of
any Person or assume, guarantee, endorse, contingently agree to purchase or
otherwise become liable for or upon or incur any obligation of any Person other
than (i) those created by the Loan Documents, (ii) those set forth on Schedules
5.3 and 5.14 attached hereto, (iii) trade credit extended in the ordinary course
of business, (iv) advances for business travel and similar temporary advances
made in the ordinary course of business to officers, directors, consultants and
employees, (v) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (vi) the
Intercompany Loan, and (vii) as set forth in the Budget (including in the form
of loans from the Borrower or a Guarantor to a Subsidiary of Borrower that is
Material Subsidiary for items permitted to be paid in the Budget).

18

 



7.4          Dividends; Redemptions; Equity

Borrower shall not, and shall not permit any Material Subsidiary to, (a)
declare, pay or make any dividend or distribution on any shares of securities or
ownership interests, except to Borrower or any of its wholly owned Subsidiaries,
(b) acquire, redeem or otherwise retire any equity securities or interests or
any options to purchase or acquire any of the foregoing, or (c) make any payment
of any management, service or related or similar fee outside of the ordinary
course of business to any Person.

7.5          Transactions with Affiliates

Except as otherwise expressly permitted by this Agreement, Borrower shall not,
and shall not permit any Material Subsidiary to, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
enter into or consummate any transaction of any kind with any of its Affiliates
other than: (a) salary, bonus, or the grant or issuance of other compensation
and employment arrangements with directors or employees in the ordinary course
of business and on customary market terms, (b) other transactions and payments
entered into by and between Borrower or a Material Subsidiary and one or more of
its Affiliates that reflect and constitute transactions and payments in the
ordinary course of business for each party and are on overall terms at least as
favorable to Borrower or the relevant Material Subsidiary as would be the case
in an arm’s length transaction between unrelated parties of equal bargaining
power, and (c) the Intercompany Loan.

7.6          Charter Documents; Fiscal Year; Dissolution

Borrower shall not, and shall not permit any Material Subsidiary to, (a) amend,
modify, restate or change its articles of formation or operating agreement or
similar charter documents in a manner that would be adverse to any Lender, (b)
change its state of organization or change its organizational name, (c) change
its fiscal year, or (d) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing. Borrower shall not permit any Subsidiary that is
not a Material Subsidiary to own any assets or engage in any business.

7.7          Transfer of Assets

Borrower shall not, and shall not permit any Material Subsidiary to, sell,
lease, transfer, assign or otherwise dispose of (or agree to sell, lease,
transfer, pledge, assign or otherwise dispose of), by merger or otherwise, any
asset or any interest therein (including any equity interests of a Subsidiary),
other than in the ordinary course of business and sales approved by the
Bankruptcy Court and the Required Lenders.

7.8          Payment on Indebtedness and Other Obligations.

Borrower shall not, and shall not permit any Material Subsidiary to make any
voluntary prepayment, purchase or redemption of any part or all of any
Indebtedness for borrowed money other than the payment of the Pre-Petition
Obligations from the proceeds of the initial or any other Revolving Advance.

19

 



7.9          Financing Orders; Administrative Priority; Lien Priority; Payment
of Claims

The Borrower will not (a) at any time, seek, consent to or suffer to exist any
reversal, modification, amendment, stay or vacation of any of the Financing
Orders, except for modifications and amendments reasonably agreed to by the
Lenders; (b) at any time, suffer to exist a priority for any administrative
expense or unsecured claim against the Borrower (now existing or hereafter
arising of any kind or nature whatsoever, including without limitation any
administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 327, 328, 330, 503(b), 506(c), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code) equal or superior to the priority of the Agent and
the Lenders in respect of the Obligations; (c) at any time, suffer to exist any
Lien on the Collateral having a priority equal or superior to the Liens in favor
of the Agent or the Lenders in respect of the Collateral, except for Permitted
Liens; and (d) prior to the date on which all Obligations have been fully paid
and satisfied, the Borrower shall not pay any administrative expense claims
except (i) Obligations due and payable hereunder, (ii) administrative expenses
incurred in the ordinary course of the Borrower’s business as contemplated by
this Agreement and the Budget annexed hereto as Exhibit D, and (iii) any
administrative expenses subject to the Carveout.

VIII.         EVENTS OF DEFAULT

The occurrence and continuance of any one or more of the following shall
constitute an “Event of Default”:

(a)          Borrower shall fail to pay when due any principal, interest, fee or
other amount under this Agreement or any other Loan Document;

(b)          Any representation, statement or warranty made or deemed made by a
Borrower or any Guarantor in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects on
the date when made or deemed to have been made (except to the extent already
qualified by materiality, in which case it shall be true and correct in all
respects and shall not be false or misleading in any respect) except those made
as of a specific date shall be true and correct in all material respects as of
such date;

(c)          Borrower shall be in violation, breach or default of, or shall fail
to perform, observe or comply with any covenant, obligation or agreement set
forth in, or any event of default occurs under, any Loan Document and such
violation, breach, default, event of default or failure shall not be cured
within the applicable period set forth in the applicable Loan Document; provided
that, with respect to the affirmative covenants set forth in Articles IV and VI
hereof (other than Sections 4.1(b), 4.1(i), 6.1, 6.2(b)(ii), 6.3, and 6.5,
hereof for which there shall be no cure period), there shall be a twenty (20)
calendar day cure period commencing from the earlier of (i) receipt by such
Person of written notice of such breach, default, violation or failure, and (ii)
the time at which such Person or any authorized officer thereof knew or became
aware, or should reasonably have known or been aware, of such failure,
violation, breach or default;

20

 



(d)          Borrower or Del shall be enjoined from conducting its business or
operations;

(e)          Any material damage to or loss, theft or destruction of the
Collateral, in an amount in excess of (i) $200,000, if not insured or (ii)
$1,000,000, if insured;

(f)          Any of the Loan Documents ceases to be in full force and effect;

(g)          One or more judgments or decrees is rendered against Borrower or
any Material Subsidiary in an amount in excess of $200,000 in the aggregate
(excluding judgments to the extent covered by insurance of such Person), which
is/are not satisfied, stayed, fully bonded, vacated or discharged of record
within thirty (30) calendar days of being rendered;

(h)          Except with respect to existing events of default set forth on
Schedule VIII(h) attached hereto and any default resulting from the commencement
of the Bankruptcy Case, (i) any default or breach occurs, which is not cured
within any applicable grace or cure period or waived, (x) in the payment of any
amount with respect to any Indebtedness (other than the Obligations) of Borrower
or any Material Subsidiary in excess of $200,000 in the aggregate, (y) in the
performance, observance or fulfillment of any provision contained in any
agreement, contract, document or instrument to which Borrower is a party or to
which any of their properties or assets are subject or bound under or pursuant
to which any Indebtedness in excess of $200,000 in the aggregate was issued,
created, assumed, guaranteed or secured and such default or breach continues for
more than any applicable grace period or permits the holder of any such
Indebtedness to accelerate the maturity thereof, or (ii) any Indebtedness of
Borrower or any Material Subsidiary in excess of $200,000 in the aggregate is
declared to be due and payable or is required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof, or any
obligation of such Person for the payment of Indebtedness in excess of $200,000
in the aggregate (other than the Obligations) is not paid when due or within any
applicable grace period, or any such obligation becomes or is declared to be due
and payable before the expressed maturity thereof;

(i)          Any Material Subsidiary shall (i) file a petition under any
insolvency statute, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of itself or of the whole or any substantial
part of its property or (iv) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
applicable law or statute;

(j)          (i) A court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of Borrower or any Material Subsidiary or the whole or any
substantial part of any such Person’s properties, which shall continue unstayed
and in effect for a period of thirty (30) calendar days, (B) shall approve a
petition filed against any Material Subsidiary seeking reorganization,
liquidation or similar relief under the any Debtor Relief Law or any other
applicable law or statute, which is not dismissed within thirty (30) calendar
days or, (C) under the provisions of any Debtor Relief Law or other applicable
law or statute, assume custody or control of Borrower or any Material Subsidiary
or of the whole or any substantial part of any such Person’s properties, which
is not irrevocably relinquished within thirty (30) calendar days, or (ii) there
is commenced against any Material Subsidiary or any proceeding or petition
seeking reorganization, liquidation or similar relief under any Debtor Relief
Law or any other applicable law or statute, which (A) is not unconditionally
dismissed within thirty (30) calendar days after the date of commencement, or
(B) is with respect to which any Material Subsidiary takes any action to
indicate its approval of or consent;

21

 



(k)          the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against Borrower any Material Subsidiary
or any of their property or assets (other than the outstanding provisional
attachment effected by the Kiryung Electronics Co., Ltd. against Ener1 Korea’s
bank accounts) that exceeds $200,000 individually or in the aggregate, in each
case which is/are not satisfied, stayed, vacated, dismissed or discharged within
thirty (30) calendar days of being issued or executed;

(l)          A Change of Control has occurred;

(m)        Any Lien or security interest in favor of Agent created under any of
the Loan Documents or the Financing Orders ceases to be valid or enforceable for
any reason;

(n)         [Intentionally Omitted];

(o)         The Borrower (except following the Required Lender’s prior written
request or with the Required Lender’s express prior written consent) shall file
a motion with the Bankruptcy Court or any other court with jurisdiction in the
matter seeking an order, or an order is otherwise entered, modifying, reversing,
revoking, staying, rescinding, vacating, or amending the Financing Orders or any
of the Loan Documents, without the Required Lender’s express prior written
consent (and no such consent shall be implied from any other action, inaction,
or acquiescence of the Required Lenders);

(p)         The Borrower shall file, or any other person shall obtain Bankruptcy
Court approval of a disclosure statement for a plan of reorganization which does
not provide for the full, final, and irrevocable repayment of all of the
Obligations of the Borrower to the Lenders in cash or preferred stock, issued
upon terms and conditions set forth in Exhibit G to the Plan Support Agreement,
upon the effectiveness of such plan, unless the Lenders have joined in or
consented to such plan in writing;

(q)         The Borrower shall file any motion or application, or the Bankruptcy
Court grants the motion or application of any other Person, which seeks approval
for or allowance of any claim, lien, security interest ranking equal or senior
in priority to the claims, liens and security interests granted to the Agent and
the Lenders under the Financing Orders or the Loan Documents or any such equal
or prior claim, lien, or security interest shall be established in any manner,
except, in any case, as expressly permitted under the Financing Orders;

(r)          The entry of an order by the Bankruptcy Court authorizing Borrower
to obtain financing pursuant to Section 364 of the Bankruptcy Code from any
person other than the Lenders which is secured by Liens of equal or greater
priority than the Liens securing the Obligations;

22

 



(s)          The entry of an order by the Bankruptcy Court converting the
Chapter 11 Case to a Chapter 7 case under the Bankruptcy Code, or dismissing the
Chapter 11 Case or any subsequent Chapter 7 case either voluntarily or
involuntarily;

(t)          The entry of an order which provides relief from the automatic stay
otherwise imposed pursuant to Section 362 of the Bankruptcy Code without the
Required Lenders’ prior written consent (not to be unreasonably withheld), which
order permits any creditor, other than the Agent and the Lenders, to realize
upon, or to exercise any right or remedy with respect to, any material asset of
the Borrower or to terminate any license, franchise, or similar agreement, where
such termination could have a Material Adverse Effect;

(u)          If any creditor of the Borrower receives any adequate protection
payment which is not specifically set forth in the Budget, or in the Financing
Orders with respect to the Pre-Petition Obligations, or any Lien is granted as
adequate protection other than as set forth in the Financing Orders;

(v)         The Borrower is enjoined by any court or governmental agency from
continuing to conduct all or any material part of its business, or if a trustee,
receiver or custodian is appointed for the Borrower or any of its properties;

(w)         The Interim or Final Financing Order shall be modified, reversed,
revoked, remanded, stayed, rescinded, vacated or amended on appeal or by the
Bankruptcy Court without the prior written consent of the Agent (and no such
consent shall be implied from any other authorization or acquiescence by the
Agent) (which consent shall not be unreasonably withheld);

(x)          A trustee is appointed pursuant to Sections 1104(a)(1) or
1104(a)(2) of the Bankruptcy Code;

(y)          An examiner with powers beyond those set forth in Sections
1106(a)(3) and 1106(a)(4) is appointed pursuant to Section 1104(a) of the
Bankruptcy Code;

(z)          Termination by the Borrower of the Plan Support Agreement in
accordance with its terms (other than as a result of a breach of the terms
thereof by the Lenders or its Affiliates) without confirmation of the Chapter 11
plan of reorganization;

(aa)         [Intentionally Omitted]; or

(bb)         A “Termination Event” shall occur under the Financing Orders;

then, and in any such event, notwithstanding any other provision of any Loan
Document, the Agent shall solely at the request of or with the consent of the
Required Lenders may, by notice to Borrower, subject to the Standstill Period,
if any, (i) terminate Lenders’ obligations hereunder, including, without
limitation, the Lenders’ obligation to make any future Revolving Advances,
whereupon the same shall immediately terminate, and (ii) declare the Loan and/or
Notes, all accrued and unpaid interest thereon and all other Obligations to be
due and payable immediately (except in the case of an Event of Default under
Section 8(i) or Section 8(j) hereof, in which event all of the foregoing shall
automatically and without further act by the Required Lenders be due and payable
and Lenders’ obligations hereunder shall terminate); in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower.

23

 



IX.          RIGHTS AND REMEDIES AFTER DEFAULT

9.1           Rights and Remedies

In addition to the acceleration provisions set forth in Article VIII hereof,
upon the occurrence and continuation of an Event of Default and upon five (5)
Business Days notice to Borrower, Agent, on behalf of the Lenders, solely at the
request of the Required Lenders in compliance with Section 10.11 and to any
statutory committee shall, subject to the Standstill Period, if any, have the
right to exercise any and all rights, options and remedies provided for in any
Loan Document, under the UCC or at law or in equity and the automatic stay
provided under Section 362 of the Bankruptcy Code shall be deemed lifted or
modified to the extent necessary to allow the Agent and the Required Lenders to
take the following actions without further notice or a hearing, which rights are
hereby waived: (a) foreclose on its Collateral; (b) enforce all of its guaranty
rights; (c) charge the default rate of interest on the Revolving Advances; and
(d) declare the principal of and accrued interest, fees and expenses
constituting the Obligations to be due and payable. Upon and after the
occurrence and during the continuance of an Event of Default, except as provided
in the preceding sentence, the Lenders shall be required to file a motion
seeking relief from the automatic stay to enforce any of its other rights or
remedies. Notwithstanding any provision of any Loan Document, Agent, on behalf
of the Lenders, shall have the right, at any time that Borrower fails to do so,
and from time to time, without prior notice, but solely at the request of the
Required Lenders, to pay for the performance of any of the Obligations unless
Borrower is in good faith with due diligence by appropriate proceedings
contesting those items. Such expenses and advances shall be added to the
Obligations until reimbursed to Lenders, and such payments by Agent shall not be
construed as a waiver by Lenders of any Event of Default or any other rights or
remedies of Lenders. The Lenders shall be entitled to seek the appointment of a
Chapter 11 trustee and have an expedited hearing with respect to such request,
on not more than five (5) Business Days notice, subject to the Bankruptcy
Court’s calendar. The Lenders may exercise and enforce their rights and remedies
under the Financing Orders (subject to any applicable notice or grace periods
set forth therein). If the Lenders sell any of the Collateral on credit, the
Obligations will be reduced only to the extent of payments actually received. If
the purchaser fails to pay for the Collateral, the Lenders may resell the
Collateral and shall apply any proceeds actually received to the Obligations.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, so long as the Standstill Period is in effect, the Lenders and the
Agent shall not exercise their rights and remedies set forth or referred to in
this Agreement or any other Loan Document, including this Section 9.1 (except
for their rights to charge the default rate of interest on the Revolving
Advances).

24

 



9.2          Application of Proceeds

In addition to any other rights, options and remedies Agent has under the Loan
Documents, the UCC, at law or in equity, all dividends, interest, rents, issues,
profits, fees, revenues, income and other proceeds collected or received from
collecting, holding, managing, renting or selling upon exercise of its remedies
hereunder upon the occurrence and continuation of an Event of Default shall be
applied in the following order of priority: (i) first, to the payment of all
costs and expenses of such collection, and all other payments that Agent (in
such capacity) may be required or authorized to make under any provision of this
Agreement (including, without limitation, in each such case, documentation and
diligence fees and legal expenses, search, audit, recording, professional and
filing fees and expenses and reasonable attorneys’ fees and all expenses,
liabilities and advances made or incurred in connection therewith); (ii) second,
to the payment of all other Obligations pro rata among Lenders until all such
Obligations are paid in full, and (iii) third, to the payment of any surplus
then remaining to Borrower, unless otherwise provided by law or directed by a
court of competent jurisdiction, provided that Borrower shall be liable for any
deficiency if such proceeds are insufficient to satisfy the Obligations or any,
of the other items referred to in this Section 9.2.

9.3          Lender as a Party-in-Interest

The Borrower hereby stipulates and agrees that the Agent and the Lenders are and
shall remain parties in interest in the Chapter 11 Case and shall have the right
to participate, object and be heard in any motion or proceeding in connection
therewith. Nothing in this Agreement or any other Loan Document shall be deemed
to be a waiver of any of the Agent’s or Lenders’ rights or remedies under
applicable law or documentation. Without limitation of the foregoing, the Agent
and the Lenders shall have the right to make any motion or raise any objection
it deems to be in their interests (specifically including but not limited to
objections to use of proceeds of the Revolving Advances, to payment of
professional fees and expenses or the amount thereof, to sales or other
transactions outside the ordinary course of business or to assumption or
rejection of any executory contract or lease), provided that the Agent and the
Lenders will not exercise such right if the action or inaction by the Borrower
which is the subject of such motion or objection is expressly permitted by any
covenant or provision of this Agreement.

9.4          Standstill and Funding Upon an Event of Default.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, upon the occurrence of an Event of Default, Bzinfin shall make an
offer to the GS Funds to become a party to this Agreement as a Lender and within
5 Business Days of Bzinfin’s offer the GS Funds shall execute and deliver to
Agent a Joinder Agreement. Effective as of the date of the execution and
delivery to Agent of a Joinder Agreement each GS Fund shall become a “Lender”
hereunder and shall be entitled to the full benefit of, and be required to
fulfill the obligations (other than Commitments) of a Lender under, this
Agreement and the other Loan Documents to the extent Lenders have benefits and
obligations hereunder and under the other Loan Documents, all commencing as of
date of such Joinder Agreement; provided that the GS Funds shall have zero
Dollars ($0.00) Commitments to make any Revolving Advances. Funding by each GS
Fund of its portion of any Revolving Advance shall be in the sole discretion of
such GS Fund. If a Revolving Advance is requested by Borrower and Bzinfin elects
to fund such Revolving Advance, the GS Funds shall have the right to fund 50%
(but not less than 50%) of the amount of such Revolving Advance. Bzinfin shall
promptly notify the GS Funds in writing of its willingness to fund the requested
Revolving Advance and the GS Funds shall promptly confirm in writing whether
they elect to fund their portion of such Revolving Advance. If the GS Funds so
elect, the GS Funds will fund 50% (but not less than 50%) of such Revolving
Advance and Bzinfin will fund the remaining 50% of such Revolving Advance;
provided that any such Revolving Advance shall be used solely in accordance with
the Budget or as agreed by Agent, the Lenders and Borrower. From and after each
funding of the GS Funds’ portion of any Revolving Advance, Bzinfin’s remaining
Commitment shall be reduced on a dollar for dollar basis by the amount of the
Revolving Advance funded by the GS Funds.

25

 



9.5          Credit Bids.

The Lenders shall maintain their right to credit bid the Lenders’ claims under
this Agreement or the Final Financing Order pursuant to Section 363(k) of the
Bankruptcy Code.

9.6          Application of Payments to Obligations; Application of Proceeds of
Collateral.

(a) All proceeds from the sale of Collateral shall be immediately paid in cash
by Borrower to the Lenders, and shall applied by Lenders (i) first in
satisfaction of outstanding Pre-Petition Obligations, and (ii) second in
satisfaction of outstanding Obligations under this Agreement.

 

(b) Following and Event of Default, all payments of Obligations by the Borrower
to the Lenders shall be made as and when due hereunder, and shall applied by the
Lenders (i) first in satisfaction of outstanding Pre-Petition Obligations, and
(ii) second in satisfaction of outstanding Obligations under this Agreement.

9.7          Rights and Remedies not Exclusive

The Required Lenders shall have the right in their sole discretion to determine
which rights, Liens and/or remedies Agent may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lenders’ rights, Liens or remedies under any Loan Document,
applicable law or equity. The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Agent,
for the benefit of the Lenders, described in any Loan Document are cumulative
and are not alternative to or exclusive of any other rights or remedies which
Agent or Lenders otherwise may have. The partial or complete exercise of any
right or remedy shall not preclude any other further exercise of such or any
other right or remedy.

26

 

 

X.           AGENT PROVISIONS

10.1        Appointment of Agent.

Each Lender hereby designates Bzinfin S.A. as Agent to act as herein specified.
Each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and to perform such duties hereunder and thereunder as
are specifically delegated to or required of Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Except as
otherwise provided herein, Agent shall hold all Collateral and all fees, charges
and expenses received pursuant to this Agreement or any of the other Loan
Documents for the benefit of the Lenders. Agent may perform any of its duties
hereunder by or through agents or third parties and Borrower agrees to pay the
reasonable fees, costs and expenses of such agents or third parties in
connection with the performance of Agent’s duties hereunder. The provisions of
this Section 10 are solely for the benefit of Agent and Lenders, and neither
Borrower nor any Guarantor shall have any rights as third party beneficiaries of
any of the provisions of this Section 10. In performing its functions and duties
under this Agreement, Agent shall act solely as agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrower.

10.2        Nature of Duties of Agent.

Agent shall have no duties, obligations or responsibilities except those
expressly set forth in this Agreement and the other Loan Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.
The duties of Agent shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement or the other Loan Documents a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations in respect of this Agreement
or the other Loan Documents except as expressly set forth herein.

10.3        Lack of Reliance on Agent.

(a)          Independently and without reliance upon Agent, each Lender, to the
extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
Borrower, Guarantor and any other Lender in connection with the taking or not
taking of any action in connection herewith and (ii) its own appraisal of the
creditworthiness of Borrower, Guarantor and any other Lender, and, except as
expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loan or at any time or times thereafter.

(b)          Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Agreement, any of the other Loan
Documents or any notes or the financial or other condition of Borrower or any
Guarantor. Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the other Loan Documents, or the financial condition of Borrower or
any Guarantor, or the existence or possible existence of any Event of Default.

27

 



10.4        Certain Rights of Agent.

Agent shall have the right to request instructions from the Required Lenders by
notice to each such Lender. If Agent shall request instructions from the
Required Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders, and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders. Any action taken by Agent or Required Lenders
hereunder, or the failure of Agent or Required Lenders to take any action
hereunder, shall be binding on each of Lenders.

10.5        Reliance by Agent.

Agent shall be under no duty to examine, inquire into, or pass upon the
validity, effectiveness or genuineness of this Agreement, any of the other Loan
Documents or any instrument, document or communication furnished pursuant hereto
or thereto or in connection herewith or therewith. Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telecopier message, electronic mail
or other documentary or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person. Agent may
consult with legal counsel (including counsel for Borrower with respect to
matters concerning Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

10.6        Indemnification of Agent.

To the extent Agent is not reimbursed and indemnified by Borrower, each Lender
will reimburse and indemnify Agent, in proportion to its Commitment Percentage,
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any other Loan Document; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment). If any indemnity
furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnities and
cease to do, or not commence, the acts to be indemnified against, even if so
directed by Required Lenders until such additional indemnification is provided.
The obligations of Lenders under this Section 10.6 shall survive the payment in
full of the Obligations and the termination of this Agreement.

28

 



10.7        Agent in its Individual Capacity.

With respect to the Loan made by it pursuant hereto, Bzinfin or any subsequent
Agent shall have the same rights and powers hereunder as any other Lender or
holder of a note or participation interest and may exercise the same as though
it was not performing the duties specified herein; and the terms “Lenders,”
“Required Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include Bzinfin or any subsequent Agent in its individual
capacity. Agent may lend money to, acquire equity interests in, and generally
engage in any business with Borrower, any Subsidiary or any Affiliate of any of
the foregoing as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower and Guarantor for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders, to the extent such activities are not in contravention of the
terms of this Agreement.

10.8        Holders of Notes.

Agent may deem and treat the payee of any promissory note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any promissory note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such promissory
note or of any promissory note or notes issued in exchange therefore.

10.9        Successor Agent.

(a)          Agent may, upon ten (10) Business Days’ notice to Lenders and
Borrower, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 10.9) by giving written notice
thereof to Lenders and Borrower. Upon any such resignation, the Required Lenders
shall have the right, upon five (5) days’ notice, to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders and
accepted such appointment, within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then, upon five (5) days’ notice, the retiring
Agent may, on behalf of Lenders appoint a successor Agent.

(b)          Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

29

 

 



 

10.10     Collateral Matters.

 

(a)          Each Lender authorizes and directs Agent to enter into the other
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Required Lenders
(or Agent at the direction of the Required Lenders) in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or other Loan Documents which may
be necessary to perfect and maintain as perfected and first priority (subject
only to Permitted Liens) the Security Interest and Lien upon the Collateral
granted pursuant to this Agreement and the other Loan Documents.

 

(b)          Agent will not, without the consent of the Required Lenders,
execute any release of Agent’s security interest in substantially all of the
Collateral except for releases relating to dispositions of Collateral (x)
permitted by this Agreement and (y) in connection with the repayment in full of
all of the Obligations by Borrower and the termination of all obligations of
Agent and the Lenders under this Agreement and the other Loan Documents. Agent
shall not be required to execute any such release on terms which, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.
In the event of any sale, transfer or foreclosure of any of the Collateral,
Agent shall be authorized to deduct all of the expenses reasonably incurred by
Agent from the proceeds of any such sale, transfer or foreclosure.

 

(c)          To the extent, pursuant to the provisions of this Section 10.10,
Agent’s execution of a release is required to release its Lien upon any sale and
transfer of Collateral which is permitted under this Agreement or consented to
in writing by the Required Lenders, and upon at least three (3) Business Days’
prior written request by Borrower, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the Liens granted to Agent for the benefit of Lenders herein or
pursuant hereto upon the Collateral that was sold or transferred.

 

(d)          Agent shall have no obligation whatsoever to Lenders or to any
other Person to assure that the Collateral exists or is owned by Borrower or any
Guarantor or protected or insured or that the Liens granted to Agent herein have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 10.10 or in any of the other Loan Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

 

(e)          In the event that any Lender receives any proceeds of any
Collateral or other payments from the Borrower or any of its Subsidiaries with
respect to the Obligations, including by setoff or otherwise, in an amount in
excess of such Lender’s Commitment Percentage of such proceeds, such Lender
shall purchase for cash (and other Lenders shall sell) interests in each of such
other Lender’s Commitment Percentage as would be necessary to cause all Lenders
to share the amount so set off or otherwise received with each other Lender in
accordance with their respective Commitment Percentages. No Lender shall
exercise any right of set off without the prior written consent of the Required
Lenders and in all cases such right of setoff shall be subject to this Section
10.10(e).

 

30

 



 

10.11     Actions with Respect to Defaults.

 

Agent shall take such action with respect to an Event of Default as shall be
directed by the Required Lenders, subject to the Standstill Period, if any.
Neither Agent nor any Lender shall have any right individually to enforce or
seek to enforce this Agreement or any other Loan Document, or to accelerate the
payment date of the Obligations, or to realize upon any Collateral, unless
instructed to do so by the Required Lenders.

 

10.12     Demand.

 

If an Event of Default has occurred and is continuing, Agent shall make demand
for repayment by Borrower and/or Guarantor of all Obligations owing by Borrower
upon the written request of the Required Lenders.

 

XI.          WAIVERS AND JUDICIAL PROCEEDINGS

 

11.1       Waivers

 

Except as expressly provided for herein, and to the extent permitted by
applicable law, Borrower hereby waives set off, counterclaim, demand,
presentment, protest, all defenses with respect to any and all instruments and
all notices and demands of any description, and the pleading of any statute of
limitations as a defense to any demand under any Loan Document; provided that
such waivers shall not apply with respect to any Lender to the extent that any
of the foregoing arise from or are attributable to a breach of a Loan Document
or the Plan Support Agreement by such Lender or any of such Lender’s affiliates
(other than Borrower or any of its Subsidiaries or any of their respective
directors, officers or employees).

 

11.2       Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s or any Lender’s part in enforcing any such
provision shall affect the liability of Borrower or operate as a waiver of such
provision or affect the liability of Borrower or preclude any other or further
exercise of such provision. No waiver by any party to any Loan Document of any
one or more defaults by any other party in the performance of any of the
provisions of any Loan Document shall operate or be construed as a waiver of any
future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.

 

11.3       Jury Waiver

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

31

 

  

11.4       Amendment and Waivers

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall (a) unless in writing and signed by each
Lender directly affected thereby, do any of the following: (i) increase the
amount or extend the expiration date of any Lender’s Commitment, (ii) reduce the
principal of, or interest on, the Loan or other amounts payable hereunder, or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Loan or other amounts payable hereunder; (b) unless in writing and signed by
all of the Lenders, do any of the following: (i) change the Commitment
Percentage of any Lender or of the aggregate unpaid principal amount of the
Loan, or the number of Lenders that shall be required for the Lenders or any of
them to take any action hereunder, (ii) release all or substantially all of the
Collateral or release any Guarantor from its obligations under the Guarantee and
Collateral Agreement, (iii) amend this Section 11.4 or the definition of
“Required Lenders”, or (iv) release Borrower from all of its obligations
hereunder; or (c) unless in writing and signed by the Agent (in addition to the
Lenders required above to take such action), as applicable, amend, modify or
waive any provision of Section 10 hereof or affect the rights or duties of the
Agent under this Agreement or any other Loan Document. In addition, no provision
of this Agreement pursuant to which the GS Funds have any rights or benefits may
be amended, waived, supplemented or otherwise modified without the prior written
consent of the GS Funds.

 

11.5       Waivers of Claims; Consequential and Punitive Damages

 

Each party to this Agreement hereby waives to the fullest extent permitted by
law all claims to consequential and punitive damages in any lawsuit or other
legal action brought by any of them against any other of them in respect of any
claim between them arising under this Agreement, the other Loan Documents, or
any other agreement or agreements between them at any time, including any such
agreements, whether written or oral, made or alleged to have been made at any
time prior to the date hereof, and all agreements made hereafter or otherwise,
and any and all claims arising under common law or under any statute of any
state or the United States of America, whether any such claims be now existing
or hereafter arising, now known or unknown. This waiver of claims for
consequential damages and punitive damages is a material element of the
consideration for this Agreement.

 

11.6        Third Party Beneficiaries

 

There shall be no third-party beneficiaries of this Agreement, except (a) as
contemplated by Section 13.4 and (b) the GS Funds with respect to provisions set
forth in Sections 4.1(d), 4.2(g), 5.16, 6.1, 7.5, 9.1, 9.4, 11.4, 13.2 and the
applicable definitions set forth in Exhibit A hereto, each of which may be
enforced by each of the GS Funds as if it were a direct party to this Agreement.

 

32

 



 

XII.        EFFECTIVE DATE AND TERMINATION

 

12.1       Effectiveness and Termination

 

Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Agent’s or any Lender’s rights or any of the Obligations
existing as of the effective date of such termination, and the provisions of the
Loan Documents shall continue to be fully operative until the Obligations have
been fully performed and indefeasibly paid in cash in full.

 

12.2       Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the making and funding of the Loan and any
termination of this Agreement until all Obligations are fully performed and
irrevocably paid in full in cash. The obligations and provisions of Sections
10.6, 11.1, 11.3, 12.1, 12.2, 13.3, 13.4, 13.7, 13.9 and 13.11 hereof shall
survive termination of the Loan Documents and any payment, in full or in part,
of the Obligations.

 

XIII.       MISCELLANEOUS

 

13.1       Governing Law; Jurisdiction; Service of Process; Venue

 

The Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to its choice of
law provisions. Any judicial proceeding against Borrower, Agent or any Lender
with respect to the Obligations, any Loan Document or any related agreement
shall be brought in the Bankruptcy Court (and in the event such Bankruptcy Court
does not have jurisdiction over any matter or if it has jurisdiction but does
not exercise such jurisdiction for any reason, then in any federal or state
court of competent jurisdiction located in the State of New York). By execution
and delivery of each Loan Document to which it is a party, Borrower (i) accepts
the non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to
be bound by any judgment rendered thereby, (ii) waives personal service of
process, (iii) agrees that service of process upon it may be made by certified
or registered mail, return receipt requested, pursuant to Section 13.5 hereof,
and (iv) waives any objection to jurisdiction and venue of any action instituted
hereunder and agrees not to assert any defense based on lack of jurisdiction,
venue, convenience or forum non conveniens in the aforesaid courts. Nothing
shall affect the right of any Lender to serve process in any manner permitted by
law or shall limit the right of any Lender to bring proceedings against Borrower
in the courts of any other jurisdiction having jurisdiction.

 

33

 

  

13.2        Successors and Assigns; Assignments

 

(a)          Any Lender may sell, assign, transfer or negotiate its rights and
obligations under this Agreement and the other Loan Documents, in whole or in
part at any time upon the giving of notice to Agent and Borrower, to any other
Person (other than Borrower and any Guarantor), and so long as the Plan Support
Agreement remains effective, subject to the prior written consent of the GS
Funds. Borrower agrees to execute any additional or replacement Notes requested
by any Lender to further document any such sale, assignment, transfer or
negotiation. Such assignments shall be effected by, and shall become effective
upon the date of, manual execution and delivery to Agent of an Assignment and
Assumption Agreement by the assigned Lender and the assignee. Any assignee or
transferee of any Lender’s rights and/or obligations shall be entitled to the
full benefit of this Agreement to the same extent as if it were an original
party in respect of the rights or obligations assigned or transferred to it.

 

(b)          Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower and any Guarantor) in all or
any part of its portion of the Loan.

 

(c)          Borrower shall not assign its rights or obligations under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
respective heirs, successors and permitted assigns of all the parties to this
Agreement. Lenders may disclose to an assignee permitted by this Agreement such
information about the Borrower and the Loan Documents as it may deem
appropriate.

 

13.3       Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent or any Lender and the Liens created hereby shall
be revived automatically without any action on the part of any party hereto and
shall continue as if such payment had not been received by Agent or any Lender.
Except as specifically provided in this Agreement, any payments with respect to
the Obligations received shall be credited and applied in such manner and order
as the Lenders shall decide in their sole discretion.

 

13.4       Indemnity

 

Borrower hereby agrees to indemnify, defend and hold harmless Agent and each
Lender and its officers, directors, employees, agents, representatives,
successors, affiliates and assigns (each, an “Indemnified Person”) in connection
with any losses, claims, damages, liabilities, obligations, penalties, actions,
suits, costs, charges and expenses, including reasonable attorneys’ fees, (i) of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and any other Loan
Document, or the transactions contemplated hereby or thereby, and with respect
to any investigation, litigation or proceeding (including any bankruptcy,
insolvency or appellate proceeding) related to this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby or the use of the
proceeds of the Loan, whether or not any Indemnified Party is a party thereto
and (ii) which may be incurred by or asserted against such Indemnified Person in
connection with or arising out of any pending or threatened investigation,
litigation, or proceeding (including any bankruptcy or insolvency proceeding) or
any action taken by any Person, with respect to any environmental claim or suit
arising out of or related to any property of Borrower (all of the foregoing, the
“Indemnified Liabilities”). Notwithstanding the foregoing, Borrower shall have
no obligation to any Indemnified Person for any Indemnified Liabilities to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Person as determined in a final, non-appealable decision of a court
of competent jurisdiction.

 

34

 



 

13.5       Notice

 

Any notices and communications under any Loan Document shall be given to any
party to this Agreement at such party’s address set forth beneath its signature
hereto, or at such other address as such party may hereafter specify in a notice
given in the manner required under this Section 13.5 hereof. Any notice or
request hereunder shall be given only by, and shall be deemed to have been
received upon (each, a “Receipt”): (i) registered or certified mail, return
receipt requested, on the date on which such received as indicated in such
return receipt, (ii) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, (iii) facsimile upon telephone
communication from the recipient acknowledging receipt, or (iv) electronic
transmission of notices and communications during normal business hours upon
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient).

 

13.6       Severability; Captions; Counterparts; Facsimile Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by facsimile transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

13.7       Expenses

 

Borrower shall be responsible for, and agree to pay, all reasonable costs and
expenses incurred by Lenders, including, without limitation, due diligence,
transportation, computer, duplication, appraisal, audit (including per diems),
insurance, consultant, search, filing and recording fees and all other
reasonable out-of-pocket expenses incurred by the Lenders (including the
reasonable fees and expenses of counsel, accountants and other professionals and
advisors to each of the Lenders), as well as all reasonable expenses of the
Lenders in connection with the restructuring of the Borrower, the Chapter 11
Case, and the negotiation, administration, monitoring and enforcement of the
Loan Documents and/or any related agreements, documents or instruments. Such
costs and expenses shall be deemed part of the Obligations and shall not be
payable until the date the Agent or the Required Lenders deliver to the Borrower
a notice of an Event of Default and declare the Obligations due and payable (in
accordance with the requirements set forth in this Agreement). In the event the
Interim Financing Order is not effectuated due to no fault of the Lenders, the
Lenders shall have the right to seek reimbursement of all reasonable costs and
expenses incurred by it with respect to the Loan as an administrative expense of
the Borrower’s estate pursuant to Bankruptcy Code Section 503(b).

 

35

 

  

13.8       Entire Agreement

 

This Agreement, the Financing Orders and the other Loan Documents constitute the
entire agreement between Borrower, Agent and Lenders with respect to the subject
matter hereof and thereof, and supersede all prior agreements and
understandings. Any promises, representations, warranties or guarantees not
herein contained and hereinafter made shall have no force and effect unless in
writing signed by Borrower, Agent and Lenders as appropriate.

 

13.9       Set Off

 

In addition to any rights and remedies now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, to the fullest extent permitted by
law, with reasonably prompt subsequent notice to Borrower or to any other Person
(any prior or contemporaneous notice being hereby expressly waived), subject to
Section 10.10(e) hereof, to set off and to appropriate and to apply any and all
(a) balances (general or special, time or demand, provisional or final) held by
such Lender or such holder for the account of Borrower (regardless of whether
such balances are then due to Borrower), and (b) other property at any time held
or owing by such Lender or such holder to or for the credit or for the account
of Borrower, against and on account of any of the Obligations which are not paid
when due; provided, however, that the failure to give notice to Borrower or to
any other Person shall not affect the validity of such set-off and application.

 

[SIGNATURE PAGES FOLLOW]

 

36

 

 

IN WITNESS WHEREOF, each of the parties has executed this Loan Agreement as of
the date first written above.

  

BORROWER: ENER1, INC.           By: /s/ Alex Sorokin       Name: Alex Sorokin  
    Title: CEO         Address:       Address:       1540 Broadway   New York,
NY 10036   Attn.:    Fax: 

 

1

 

 

AGENT: BZINFIN S.A.       By: /s/ Patrick T. Bittel     Name: Patrick T. Bittel
    Title: Proxyholder       Address:       Avocat   Budin & Associés   20, Rue
Jean Sénebier   CP 166   1211 Genève 12   Tél:  022 818 08 08   Fax:  022 818 08
15   Email:  patrick.bittel@budin.ch

 

 

 

 

LENDERS: BZINFIN S.A.       By: /s/ Patrick T. Bittel     Name: Patrick T.
Bittel     Title: Proxyholder       Address:       Avocat   Budin & Associés  
20, Rue Jean Sénebier   CP 166   1211 Genève 12   Tél:  022 818 08 08   Fax: 
022 818 08 15   Email:  patrick.bittel@budin.ch



 

 

 

 

EXHIBIT A

 

DEFINITIONS

 

“Affiliate” or “affiliate” shall mean, as to any Person, any other Person (a)
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of ten percent (10%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person. For purposes
of this definition, the term “control” (and the correlative terms, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies, whether through ownership of securities or other interests, by
contract or otherwise.

 

“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Applicable Margin” shall mean seven percent (7.00%) per annum.

 

“Assignment” shall mean the assignment agreement made by the Borrower to the
Agent and the Lenders of the note and other loan documents evidencing the loan
by the Borrower to the EnerDel, Inc.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
with respect to the Commitments and/or Loans of any Lender substantially in the
form of Exhibit G attached hereto.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.

 

“Bzinfin” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Budget” shall mean Borrower’s thirteen (13) week cash flow budget showing
projected operating disbursements, payroll disbursements, non-operating
disbursements and cash balances (with detail as to sources of cash receipts and
identification of cash disbursements) delivered to Lenders pursuant to this
Agreement, covering the period commencing on the Petition Date and ending on
April 27, 2012, 2012. The Budget shall be substantially in the form of Exhibit D
attached hereto, with such modifications (if any) agreed to by the Required
Lenders and the GS Funds, in each case, in their reasonable discretion.

 

1

 

  

“Business” shall mean the business engaged in by Borrower and its Subsidiaries
on the Closing Date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease Obligation” shall mean all obligations of a Person under Capital
Leases, in each case taken at the amount thereof accounted for as a liability in
accordance with GAAP.

 

“Carveout” means the claims of the following parties for the following amounts:
(i) after the Termination Date, any fees or expenses incurred by the Borrower’s
professionals for services rendered on or before the Termination Date that have
been incurred but remain unpaid, if any, plus an additional $1,000,000 which
fees and expenses have been or subsequently are approved by a final order of the
Bankruptcy Court pursuant to sections 326, 328, 330, or 331 of the Bankruptcy
Code, provided, however, that nothing herein shall be construed to impair the
ability of any party to object to the fees, expenses, reimbursement or
compensation described above, provided, further, that the foregoing amounts
described hereinabove shall not include any fees or expenses incurred in the
prosecution of any litigation or the assertion of any claims raised against or
with respect to the Agent, the Lenders or the Collateral, plus (ii) quarterly
fees required to be paid to the Office of the United States Trustee pursuant to
28 U.S.C. Section 1930(a)(6), and (iii) any fees payable to the Clerk of the
Bankruptcy Court.

 

“Change in Control” shall mean any of the following events: (i) if the power to
direct or cause the election of a majority of Borrower’s Board of Directors or
equivalent governing body, is, after the Closing Date, transferred to, or
acquired by, a Person (or related Persons) who did not possess such power prior
to the Closing Date, or (ii) all or substantially all of the assets of Borrower,
or Borrower and its Material Subsidiaries taken as a whole, is acquired by any
Person or Persons.

 

“Chapter 11 Case” means the voluntary prenegotiated or prepackaged chapter 11
case under the Bankruptcy Code that may be commenced by Borrower in the
Bankruptcy Court.

 

“Closing Date” shall mean the first Business Day on or after the entry of the
Interim Financing Order when all conditions to the initial Revolving Advance are
satisfied or waived by the Required Lenders.

 

“Commitment” shall mean, as to any Lender, such Lender’s commitment to make the
loan under this Agreement.

 

“Commitment Percentage” shall mean, as to any Lender, (i) on the Closing Date,
the percentage set forth opposite such Lender’s name on Schedule 2.1 attached
hereto and (ii) on any date following the Closing Date, the percentage equal to
the principal amount of the Loan held by such Lender on such date divided by the
aggregate principal amount of the Loan on such date.

 

2

 

 

 “Consent, Waiver and Acknowledgement of Existing Creditors” shall mean the
Consent, Waiver and Acknowledgement of Bzinfin, S.A. and the holders of
Borrower’s 8.25% Senior Unsecured Notes due July 1, 2013, whereby the parties
thereto shall (i) consent to the incurrence of the Obligations under this
Agreement by Borrower, and (2) acknowledge that the Obligations under this
Agreement shall not be subject to the terms and conditions of that certain
Subordination Agreement dated September 12, 2011 by and between Bzinfin, S.A.
and the holders of Borrower’s 8.25% Senior Unsecured Notes due July 1, 2013.

 

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or to hold harmless the owner of such
primary obligation against loss in respect thereof, provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Copyrights” shall mean, as to any Person, all of such Person’s now existing or
hereafter acquired right, title, and interest in and to: (i) copyrights, rights
and interests in copyrights, works protectable by copyright, all applications,
registrations and recordings relating to the foregoing as may at any time be
filed in the United States Copyright Office or in any similar office or agency
of the United States, any State thereof, any political subdivision thereof or in
any other country, and (ii) all renewals of any of the foregoing.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally, as amended from
time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

3

 

  

“Default Rate” shall have the meaning assigned to it in Section 2.2 of this
Agreement.

 

“Del” shall mean EnerDel, Inc., a Delaware corporation.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Effective Date” means the date upon which the Plan has become effective.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances, in each case, as amended, and the legally-binding rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of Governmental Authorities with respect thereto.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII of this Agreement.

 

“Final Financing Order” means a final order of the Bankruptcy Court pursuant to
section 364 of the Bankruptcy Code, approving this Agreement, the other Loan
Documents, confirming the Interim Financing Order, and authorizing on a final
basis the incurrence by the Borrower of permanent post-petition secured and
super priority indebtedness in accordance with this Agreement, and as to which
no stay has been entered and which has not been reversed, modified, vacated or
overturned, in substantially the form of Exhibit E hereto or otherwise
reasonably acceptable to the Required Lenders in form and substance.

 

“Financial Advisors” means Houlihan Lokey or such other financial advisors
selected by the Borrower and acceptable to the Lenders.

 

“Financing Orders” shall mean each and both the Interim Financing Order and the
Final Financing Order.

 

“First Day Orders” shall mean all orders entered by the Bankruptcy Court in the
Chapter 11 Case based on motions filed on the Petition Date.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time as applied by nationally recognized
accounting firms, or the equivalent standard in foreign jurisdictions applicable
to any of Borrower’s Subsidiaries with a jurisdiction of formation outside the
United States.

 

4

 

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Guarantor” shall mean Del and each of Borrower’s other direct domestic Material
Subsidiaries listed on Schedule 2.2 attached hereto.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed by Borrower and each Guarantor in favor of Agent, for the
benefit of Lenders, guaranteeing and securing the obligations of Borrower
hereunder and each Guarantor thereunder, in form and substance reasonably
satisfactory to the Required Lenders.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes or hazardous or toxic substances as defined in or
subject to any applicable Environmental Law.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the balance sheet of such Person as of the date as of
which Indebtedness is to be determined (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business that are not
past due and which are classified as short term liabilities in accordance with
GAAP), including any lease which, in accordance with GAAP would constitute
indebtedness, (b) all indebtedness secured by any mortgage, pledge, security,
Lien or conditional sale or other title retention agreement to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness secured thereby shall have been assumed, (c) reimbursement
obligations in respect of letters of credit issued for the account of such
Person, (d) Capital Lease Obligations and the principal portion of synthetic
leases, (e) Contingent Obligations of such Person, (f) interest rate protection
agreements and (g) all of the foregoing of any partnership or joint venture to
the extent such Person is legally obligated therefor.

 

“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; Trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs)
and all tangible and intangible property embodying the Copyrights, unpatented
inventions (whether or not patentable); Patents; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

5

 

  

“Intercompany Loan” shall mean the intercompany loan to be made by Borrower in
favor of Del on or about the Closing Date in an amount not to exceed $4,500,000,
which loan shall be assigned to Agent, for the benefit of Lenders.

 

“Interest Payment Date” shall mean the last day of each Interest Period and the
Repayment Date.

 

“Interest Period” shall mean, with respect to any Loan bearing interest at
LIBOR, initially the period commencing on the Closing Date and ending one month
thereafter and thereafter, each period commencing on the last day of the next
preceding Interest Period and ending one month; provided, that if any Interest
Period for a LIBOR Loan would otherwise end on a day which is not a LIBOR
Business Day, that Interest Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
Interest Period into another calendar month in which event such Interest Period
shall end on the immediately preceding LIBOR Business Day.

 

“Interim Financing Order” means that certain order entered by the Bankruptcy
Court in substantially the form of Exhibit C hereto or otherwise reasonably
acceptable to the Required Lenders in form and substance.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit H attached hereto.

 

“LIBOR” shall mean, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to the higher of (i) one and one-half percent (1.50%)
per annum and (ii) the rate of interest which is published as the “London
interbank offered rate” for deposits with an interest period of one month posted
on the Money Rates page of the Market Data section of The Wall Street Journal.
If The Wall Street Journal does not publish the LIBOR or Agent determines in
good faith that the rate so published no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such rate no longer
exists or no longer accurately reflects the rate available to Agent in the
London Interbank Market, Agent may in consultation with Lenders and Borrower
select a replacement rate or replacement source, as the case may be.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, transfer
or other restriction, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof), or any other arrangement pursuant
to which title to the property is retained by or vested in some other Person for
security purposes.

 

“LIBOR Business Day” shall mean a day which is a Business Day and on which
dealings in Dollar deposits may be carried out in the London Interbank Market.

 

“Loan” shall have the meaning set forth in Section 2.1 of this Agreement.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Security Documents, the Financing Orders and all other
agreements, documents, instruments and certificates heretofore or hereafter
executed or delivered to Lender in connection with any of the foregoing or the
Loan, as the same may be amended, modified or supplemented from time to time.

 

6

 

 

 “Material Adverse Effect” or “Material Adverse Change” shall mean, excluding
the event of the filing of the Bankruptcy Case, any event, condition,
obligation, liability or circumstance or set of events, conditions, obligations,
liabilities or circumstances or any change(s) which (i) has, had or could
reasonably be expected to have any material adverse effect upon or change in the
validity or enforceability of any Loan Document or the “Collateral” (as such
term is defined in any of the Security Documents or the Guarantor Security
Documents), (ii) has been or could reasonably be expected to be material and
adverse to the business, operations, properties, assets, liabilities or
condition of Borrower and its Material Subsidiaries, taken as a whole, or (iii)
has materially impaired or could reasonably be expected to materially impair the
ability of Borrower or any Guarantor to perform its obligations or to consummate
the transactions under any of the Loan Documents to which it is a party.

 

“Material Subsidiary” shall mean all Subsidiaries of Borrower except EnerDel
Japan, Inc., a Japanese corporation, Ener1 Battery Company, a Florida
corporation, Ener1 Europe, S.A.S., a French corporation, Ener1 Russia, a Russian
corporation, and Boca Research International, Inc.

 

“Maturity Date” shall mean the date that is 90 days after the Petition Date.

 

“Maximum Amount” shall mean $20,000,000.

 

“Note(s)” shall have the meaning set forth in Section 2.1 of this Agreement.

 

“Note Holders” shall mean, collectively, the holders of all of Borrower’s
outstanding 8.25% senior unsecured notes due July 1, 2013.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower to Lenders at any time and from time to time of every
kind, nature and description, direct or indirect, secured or unsecured, joint
and several, absolute or contingent, due or to become due, matured or unmatured,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, under any of the Loan Documents or otherwise relating to the Loan
including, without limitation, interest, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Lenders on behalf of or for the
benefit of Borrower or any Guarantor for any reason at any time, including in
each case obligations of performance as well as obligations of payment, and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against any such Person.

 

“Patents” shall mean, with respect to any Person, all of such Person’s now
existing or hereafter acquired right, title and interest in and to: (i) all
patents, patent applications, inventions, invention disclosures and
improvements, and all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any State
thereof, any political subdivision thereof or in any other country, and all
research and development relating to the foregoing; and (ii) the reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
of the foregoing.

 

7

 

  

“Patent Security Agreement” shall mean the Patent Security Agreement executed by
Borrower and Guarantors in favor of Agent, for the benefit of Lenders.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

 

“Permitted Indebtedness” shall mean Indebtedness of Borrower permitted under
Section 7.1 of this Agreement.

 

“Permitted Liens” shall mean Liens of Borrower permitted under Section 7.2 of
this Agreement.

 

“Permitted Variance” shall have the meaning set forth in Section 6.1 of this
Agreement.

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Petition Date” shall have the meaning set forth in the recitals of this
Agreement.

 

“Plan” means the Borrower’s Prepackaged Plan of Reorganization Under Chapter 11
of the Bankruptcy Code set forth in Exhibit A to the Plan Support Agreement and
all schedules and exhibits thereto or referenced therein, as it may be amended,
modified or supplemented from time to time in accordance with the provisions of
the Plan, the Bankruptcy Code and the terms of the Plan Support Agreement or
otherwise reasonably acceptable to the Required Lenders in form and substance. .

 

“Plan Support Agreement” shall mean that certain Restructuring, Lock-Up and Plan
Support Agreement dated January 26, 2012 among the Borrower, Bzinfin, the Note
Holders and Itochu Corporation.

 

“Pre-Petition Agent” shall mean the “Agent” as such term is defined in the
Pre-Petition Credit Agreement.

 

“Pre-Petition Credit Agreement” shall have the meaning set forth in the recitals
of this Agreement.

 

“Pre-Petition Lenders” shall mean the “Lenders” as such term is defined in the
Pre-Petition Credit Agreement.

 

“Pre-Petition Loan Documents” shall mean the Pre-Petition Credit Agreement and
each of the “Loan Documents” as defined therein.

 

“Pre-Petition Obligations” shall have the meaning set forth in the recitals of
this Agreement.

 

8

 

 

 “Repayment Date” shall mean the earliest of (i) Agent’s or Required Lenders’
demand of payment of amounts outstanding under the Loan Documents and other
Obligations upon the occurrence and during the continuance of an Event of
Default, (ii) the date of acceleration of the Obligations pursuant to Section
8(i) or Section 8(j) hereof, or (iii) the Maturity Date.

 

“Required Lenders” shall mean Lenders holding at least sixty-six and two-thirds
percent (66.2/3%) of the Commitment Percentages; provided that to the extent
that on any date of determination during the Standstill Period any GS Fund has
any outstanding Loan or any other Obligations owed to it, the “Required Lenders”
shall include such GS Fund during the Standstill Period.

 

“Revolving Advances” shall have the meaning assigned to it in Section 2.1 of
this Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Patent Security Agreement, the Trademark Security Agreement and any other
security document entered into to secure the Obligations of Borrower or the
Guarantors under the Loan Documents.

 

“Standstill Period” shall mean the period commencing on the date upon which an
Event of Default has occurred and is continuing and ending on the earliest of
(a) (i) the failure of the GS Funds to execute and deliver a Joinder Agreement
pursuant to Section 9.4, or (ii) if the GS Funds execute and deliver such
Joinder Agreement then at any time thereafter, if a Revolving Advance is
requested by Borrower in accordance with the Budget, the date upon which the GS
Funds fail to fund their portion of the Revolving Advances pursuant to Section
9.4 notwithstanding the willingness of Bzinfin to fund its portion thereof, (b)
the Maturity Date and (c) the date of termination of the Plan Support Agreement
in accordance with its terms.

 

“Subordination Agreement” shall mean that certain Subordination Agreement dated
September 12, 2011 by and among Bzinfin S.A. and the Note Holders.

 

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than 50%
of all equity, membership, partnership or other ownership interests is owned
directly or indirectly by Borrower or one or more of its Subsidiaries, and (ii)
as to any other Person, any Person in which more than 50% of all equity,
membership, partnership or other ownership interests is owned directly or
indirectly by such Person or by one or more of such Person’s Subsidiaries.

 

“Termination Date” shall mean the date upon which the Agent or the Required
Lenders deliver written notice that they are terminating the Lenders’ obligation
to make Revolving Advances under this Agreement as a result of the occurrence of
an Event of Default.

 

“Trademark Security Agreement” shall mean the Trademark Security Agreement
executed by Borrower and Guarantors in favor of Agent, for the benefit of
Lenders.

 

9

 

 

“Trademarks” shall mean, with respect to any Person, all of such Person’s now
existing or hereafter acquired right, title, and interest in and to: (i) all of
Borrower’s trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, designs,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country; and
(ii) all renewals thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.

 

10

 

 

EXHIBIT B

 



FORM OF NOTE

 

$[__________] January 27, 2012    

  

FOR VALUE RECEIVED, ENER1, INC., a Florida corporation and a debtor and
debtor-in-possession pursuant to Chapter 11 of Title 11 of the United States
Code (“Borrower”), hereby promises to pay to the order of
[_________________________] (“Lender”), on the Repayment Date (as defined in the
DIP Loan Agreement referred to below), in lawful money of the United States of
America and in immediately available funds, the greater of
[_________________________________] Dollars ($[____________]), or unpaid
principal balance as may be due and owing under this Note, together with unpaid
interest, payable at the same rate provided for and applicable to the “Loan” as
defined in that certain Debtor in Possession Loan Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “DIP Loan Agreement”), by and among Borrower, Bzinfin S.A.
(“Bzinfin”), together with any other Person that may become a lender thereunder
after the date thereof pursuant to Section 13.2(a) thereof, each a “Lender” and
collectively, the “Lenders”), and Bzinfin, as agent (“Agent”) for the Lenders.

 

The holder of this Note is authorized to record in its books and records, the
date and principal amount of the loan evidenced hereby, the date and amount of
each payment or prepayment of principal thereof and the interest rate with
respect thereto. Such recordation shall constitute prima facie evidence of the
accuracy of the information endorsed, provided that the failure of Lender to
make such recordation shall not affect the obligations of Borrower hereunder.

 

This note is one of the Notes referred to in the DIP Loan Agreement and is
entitled to the benefits thereof. This Note is secured by the collateral
described in the Security Documents referred to in the DIP Loan Agreement.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds to Lender, by
wire transfer in immediately available funds to such account as may be indicated
in writing by Lender to Borrower or at such other place as shall be designated
in writing to Borrower for such purpose.

 

Upon the occurrence and during the continuance of an Event of Default under and
as defined in the DIP Loan Agreement, the unpaid balance of the principal amount
of this Note, together with all accrued but unpaid interest thereon, may become,
or may be declared to be, due and payable in the manner provided in the DIP Loan
Agreement.

 

 

 

  

No reference herein to the DIP Loan Agreement and no provision of this Note or
any other agreement shall alter or impair the obligation of Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective time, and in the currency herein prescribed,
without any deduction for set-off, recoupment or counterclaim of any kind.

 

Borrower promises to pay all reasonable costs and expenses, including reasonable
attorneys’ fees incurred in the collection and enforcement of this Note.
Borrower hereby waives diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officer, as of the day and year and at the place first
above written.

  

ENER1, INC.   a Florida corporation and a debtor and debtor-in-possession
pursuant to Chapter 11 of Title 11 of the United States Code     By:        
Name:       Title:




 

 

 

 

EXHIBIT C

 

INTERIM FINANCING ORDER

 

 

 

 

EXHIBIT D

 

BUDGET

 

Cash Forecast Ener1 and EnerDel 

 



                                               Week ending  1/27/2012  2/3/2012 
2/10/2012  2/17/2012  2/24/2012  3/2/2012  Confirmation  3/9/2012  3/16/2012 
3/23/2012  3/30/2012  4/6/2012  4/13/2012  4/20/2012  4/27/2012             
                                                                Ener1           
                                                                Receipts   400  
                3,090                             3,055                        
                                                                         
Outflows:                                                                       
    Payroll                                                                  
         Vendors   (600)                            (750)                     
                   Professional Fees and Contracts        (175)                
      (600)                                         Debt payments           
                     (3,167)                                         WanXiang
JV                                                                              
                                                                            
 (200)   (175)   0    0    3,090    0         0    0    0    3,055    0    0  
 0    0                                                                     
         Transfers (from)to Ener1                                              
                             EnerDel   (2,850)   200    (1,400)   (1,500) 
 (1,000)   (1,000)        (2,000)   (2,000)   (1,700)        (2,000)      
 (1,000)      EnerFuel   (90)   (25)   (90)   (25)   (90)   (25)        (90) 
 (25)   (90)   (25)   (90)   (25)   (90)   (25) Nano                          
                                                 Japan                          
                                                 Korea                          
                                                     (2,940)   175    (1,490) 
 (1,525)   (1,090)   (1,025)        (2,090)   (2,025)   (1,790)   (25) 
 (2,090)   (25)   (1,090)   (25)                                                
                             Beginning cash balance   1,343    1,193    1,193  
 703    678    2,678         6,846    4,756    2,731    941    3,971    1,881  
 1,856    766  Net Cash Receipts/Disbursements   (200)   (175)   0    0  
 3,090    0         0    0    0    3,055    0    0    0    0  Bridge Repayment
and fees   (7,510)                            (1,290)                          
              DIP and/or Exit financing   10,500         1,000    1,500       
      11,000                                          Transfers(from)to Ener1 
 (2,940)   175    (1,490)   (1,525)   (1,090)   (1,025)        (2,090) 
 (2,025)   (1,790)   (25)   (2,090)   (25)   (1,090)   (25) Ending cash balance 
 1,193    1,193    703    678    2,678    1,653    6,846    4,756    2,731  
 941    3,971    1,881    1,856    766    741                                  
                                                                            
                                            EnerDel                          
                                                 Receipts - AR   1,526    100  
           1,093                             805              452    945 
Receipts - FSK2        2,000                                                    
                                                                            
              Outflows:                                                        
                   Payroll   (830)   (130)   (830)   (130)   (830)   (130)      
 (1,330)   (1,305)   (830)   (130)   (830)   (130)   (830)   (130) Vendor
payments:   (650)   (652)   (857)   (1,310)   (560)   (452)        (607) 
 (800)   (740)   (430)   (597)   (300)   (365)   (300) Utilities           
 (250)                       (250)                       (250)           Real
Estate Leases             (180)                       (180)                
 (180)                Bargain Purchase Option                               
                                            WanXiang                          
                                                 Ener Fuel                     
                                                      Fund to Ener1 Korea 
 (2,000)   (75)   (75)   (75)   (75)   (75)        (75)   (75)   (75)   (75) 
 (75)   (75)   (75)   (75) Net inflow/(outflow)   (1,954)   1,243    (2,192) 
 (1,515)   (372)   (657)        (2,442)   (2,180)   (1,645)   170    (1,682) 
 (755)   (818)   440                                                           
                   Beginning cash balance   155    1,051    2,094    1,302  
 1,287    1,915         2,258    1,816    1,636    1,691    1,861    2,179  
 1,424    1,606  Net Cash Receipts/Disbursements   (1,954)   1,243    (2,192) 
 (1,515)   (372)   (657)        (2,442)   (2,180)   (1,645)   170    (1,682) 
 (755)   (818)   440  Transfers(from)to EnerDel   2,850    (200)   1,400  
 1,500    1,000    1,000         2,000    2,000    1,700    0    2,000    0  
 1,000    0  Ending cash balance   1,051    2,094    1,302    1,287    1,915  
 2,258         1,816    1,636    1,691    1,861    2,179    1,424    1,606  
 2,046                                                                          
                                                                                
Fuel & Nano Net Rec/Disb   (25)   (25)   (25)   (25)   (25)   (25)        (25) 
 (25)   (25)   (25)   (25)   (25)   (25)   (25) Total Net Cash Rec/Disb 
 (2,179)   1,043    (2,217)   (1,540)   2,693    (682)        (2,467)   (2,205) 
 (1,670)   3,200    (1,707)   (780)   (843)   415                             
                                                                            
                                                 Ener1   1,193    1,193    703  
 678    2,678    1,653         4,756    2,731    941    3,971    1,881  
 1,856    766    741  EnerDel   1,051    2,094    1,302    1,287    1,915  
 2,258         1,816    1,636    1,691    1,861    2,179    1,424    1,606  
 2,046  E1 Chase   0    0    0    0    0    0         0    0    0    0    0  
 0    0    0  Del Visa   3    3    3    3    3    3         3    3    3    3  
 3    3    3    3  Fuel   14    14    14    14    14    14         14    14  
 14    14    14    14    14    14  Fuell Visa   4    4    4    4    4    4  
      4    4    4    4    4    4    4    4  Nano   4    4    4    4    4    4  
      4    4    4    4    4    4    4    4  Citibank08                          
                                                 Citibank03                     
                                                      Citibank72                
                                                           Citibank19           
                                                                Citibank27      
                                                                     Citibank35 
                                                                         
Citibank43                                                                  
         Citibank51                                                             
              Total Cash   2,269    3,312    2,030    1,990    4,668    3,936  
      6,597    4,392    2,657    5,857    4,085    3,305    2,397    2,812 
Actual Cash Report Balance or Forecast   2,269    3,312    2,030    1,990  
 4,618    3,936    9,129    6,597    4,392    2,657    5,857    4,085    3,305  
 2,397    2,812  out of bal   0    0    0    0    50    0         0    0    0  
 0    0    0    0    0                                                      
                        Cumulative DIP   10,500    10,500    11,500    13,000  
 13,000    13,000                                               Cumulative Exit
financing funding                                      11,000    11,000  
 11,000    11,000    11,000    11,000    11,000    11,000                   
                                                           FSK Contingency (2) 
                                                                          FSK
collection   400    2,000    0    0    3,090    0                           
                   Cummulative FSK collection   400    2,400    2,400    2,400  
 5,490    5,490                                                                
                                                           Contingency DIP
excluding FSK collections   10,900    12,900    13,900    15,900    18,990  
 18,990                                              

 

(1) Interest on DIP financing (approx $70) excluded from schedule  

(2) DIP financing if FSK receipts in budget not received during DIP period  



 

 

 

 

EXHIBIT E

 

FINAL FINANCING ORDER

 

 

 

 

EXHIBIT F

 

FORM OF CONFIRMATION OF REVOLVING ADVANCE REQUEST

 

Ener1, Inc.

1540 Broadway

 New York, NY 10036

 

[______________], 2012

 

Bzinfin, S.A.

Avocat

Budin & Associés

20, Rue Jean Sénebier

CP 166

1211 Genève 12

 

Re:     Confirmation of Revolving Advance Request

 

Ladies and Gentlemen:

 

Reference is made to that certain Debtor in Possession Loan Agreement, dated as
of January 27, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “DIP Loan Agreement”), by and among ENER1, INC., a
Florida corporation, a debtor and debtor-in-possession pursuant to Chapter 11 of
Title 11 of the United States Code (“Borrower”), Bzinfin S.A. (“Bzinfin”,
together with any other Person that may become a lender thereunder after the
date thereof pursuant to Section 13.2(a) thereof, each a “Lender” and
collectively, the “Lenders”), and Bzinfin, as agent (“Agent”) for the Lenders.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the DIP Loan Agreement.

 

Pursuant to Section 2.2.(b) of the DIP Loan Agreement, the undersigned hereby
confirms that the request for a Revolving Advance in the amount of $[________]
made on [___________] is accurate, necessary and correct in conformance with the
Budget.

 

 

ENER1, INC.   By:     Name:   Title:


  

 

 

 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as it may be amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Agent as contemplated below, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the respective facilities identified below (including
without limitation any guarantees included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1. Assignor: ______________________       2. Assignee:

______________________

Markit Entity Identifier (if any): ______________________

      3. Borrower(s): ENER1, Inc.       4. Agent: Bzinfin S.A., as agent under
the Loan Agreement       5. Loan Agreement: The Debtor in Possession Loan
Agreement dated as of January 27, 2012 among ENER1, INC., the Lenders party
thereto from time to time and Bzinfin S.A., as Agent.       6. Assigned
Interest[s]:

  

 

 

  

 

Aggregate Amount of

Commitments for all Lenders

     

Amount of Commitment

Assigned

     

Percentage Assigned of total

Commitments1

  $       $           % $       $         % $       $         %

  

Effective Date: ______________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

7.          Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]       Notices:   Notices:              
                                      Attention:     Attention:   Telecopier:  
  Telecopier:           with a copy to:   with a copy to:                      
                              Attention:     Attention:   Telecopier:    
Telecopier:           Wire Instructions:   Wire Instructions:

 





--------------------------------------------------------------------------------

 

1 Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

 

EXHIBIT G-2

 

  

The terms set forth in this Assignment are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:     Title:       ASSIGNEE   [NAME OF
ASSIGNEE]       By:     Title:

  

Consented to:2   LIBERTY HARBOR SPECIAL INVESTMENTS, LLC   By:     Title:  
GOLDMAN SACHS PALMETTO STATE CREDIT FUND, L.P.   By:     Title:

 



--------------------------------------------------------------------------------







2 To the extent required under Section 13.2(a) of the Loan Agreement.





EXHIBIT G-3

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 



1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iii) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (iv) it has received
a copy of the Loan Agreement and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, and (v) it has,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest; and (b) agrees that (i) it will, independently and without reliance on
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

2.1 From and after the Effective Date, Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 



 

 





 



3. General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. 
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 



[Remainder of page intentionally left blank]

 

 

 























EXHIBIT H



 

JOINDER AGREEMENT 

 

This JOINDER AGREEMENT (this “Joinder Agreement”), by and among the parties set
forth on the signature pages hereto, is dated as of [____________].

 

Reference is made to that certain Debtor in Possession Loan Agreement, dated as
of January 27, 2012 (the “Loan Agreement”), by and among ENER1, INC., as
borrower (the “Borrower”), the Lenders from time to time party thereto, and
Bzinfin S.A., as agent for the Lenders (the “Agent”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Loan Agreement

 

The undersigned, the GS Funds, have indicated their desire to become Lenders
pursuant to Section 9.4 of the Loan Agreement. Accordingly, GS Funds hereby
agrees as follows:

 

1.           Each GS Fund hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the Loan
Agreement, as of the Effective Date (as defined below), and a Lender for all
purposes of the Loan Agreement and the other Loan Documents, and shall be
entitled to the full benefit of, and be required to fulfill the obligations
(other than Commitments) of a Lender under, this Agreement and the other Loan
Documents to the extent Lenders have benefits and obligations hereunder and
under the other Loan Documents all commencing as of the Effective Date. The
Commitment of each GS Fund shall be zero Dollars ($0.00). The GS Funds shall
have no obligation to make Revolving Advances but each GS Fund may elect, in its
sole discretion, to fund a portion of any Revolving Advances pursuant to and as
set forth in Section 9.4 of the Loan Agreement.

 

2.           Following the execution of this Joinder Agreement, it will be
delivered to the Agent, and the Agent shall notify the Borrower and the other
Lenders of the same. The effective date (“Effective Date”) of this Joinder
Agreement shall be the date indicated in the preamble above.

 

3.           This Joinder Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Joinder Agreement by telecopier or email shall be effective
as delivery of a manually executed counterpart of this Joinder Agreement.

 

4.           The parties hereto agree that this Joinder Agreement shall be one
of the Loan Documents and shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to its choice
of law provisions.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed as of the date first above written.

 

Commitment: $0.00 liberty harbor special   investments, llc,   as Lender      
By:       Name:     Title:     Commitment: $0.00 GOLDMAN SACHS PALMETTO STATE  
CREDIT FUND, L.P.,   as Lender       By:       Name:     Title:

 

ACKNOWLEDGED AND AGREED:       BZINFIN S.A.,   as Agent       By:       Name:  
  Title:  

 



 

 

 



Schedule 2.1



 

Commitments

 



Lender     Commitment   Commitment Percentage   Bzinfin   $ 20,000,000   100 %









 



 

 

 



Schedule 2.2



 

Guarantors



 



EnerDel, Inc., a Delaware corporation

 

EnerFuel, Inc., Delaware corporation

 

NanoEner, Inc., a Florida corporation

 

 

 



 

schedule 5.3

 

Subsidiaries

 

EnerDel, Inc. (DE)

 

EnerFuel, Inc. (DE)

 

Emerging Power, Inc. (NJ)(wholly owned subsidiary of Ener1 Korea, Inc.)

 

TVG Saehan Holdings (Federal Territories of Labuan, Malaysia)

 

TVG SEI Holdings (BVI)

 

Ener1 Korea, Inc. (South Korea) (94% owned by TVG Saehan Holdings and TVG SEI
Holdings)

 

Non-Operating Subs

 

NanoEner, Inc. (FL)

 

Ener1 Battery Company (FL)

 

EnerDel Japan, Inc. (Japan)

 

Ener1 Europe, S.A.S. (France)

 

Ener1 Russia (Russia)

 

Boca Research International, Inc. (USVI)

 

 

 

 

Schedule 5.4

 

Real Property

 

Owned Real Property

 

Ener1 Korea, Inc.

710-3Yongtan-dong,

Chungju-si,Chungbuk, Korea

 

Ener1 Korea, Inc.

710-9Yongtan-dong,

Chungju-si,Chungbuk, Korea

 

Ener1 Korea, Inc.

715-1Yongtan-dong,

Chungju-si,Chungbuk, Korea

 

Ener1 Korea, Inc.

1120-4Yongtan-dong,

Chungju-si,Chungbuk, Korea

 

Leased Real Property

 

EnerDel, Inc.

 

8750 N. Hague Road

 

Building 4

 

Indianapolis, IN 46256

 

EnerDel, Inc.

 

15425 Herriman Blvd.

 

Nobelsville, IN 46060

 

Ener1, Inc.

Axcess 70

 

3023 N. Distribution Way

Mount Comfort, IN 46140

 

 

 

 

Ener1, Inc./NanoEner, Inc.

1451 W. Cypress Creek Road

Suite 310

 

Fort Lauderdale, FL 33309

 

Ener Fuel, Inc.

 

1501 Northpoint Parkway

 

Suite 101

 

West Palm Beach, FL 33407

 

Ener1, Inc.

 

1540 Broadway,

 

New York, NY

 

Emerging Power, Inc.

 

200 Holt Street

 

Hackensack, NJ

 

 

 

 

Schedule 5.6

 

Pending/Threatened Litigation

 

On August 18, 2011, two putative class action lawsuits were filed against the
Borrower and certain of its officers and directors in the United States District
Court for the Southern District of New York (Beckman v. Ener1, Inc. et al., No.
11-CV-5794 (S.D.N.Y.); and Neufeld v. Ener1, Inc., et al., No. 11-CV-5795
(S.D.N.Y.)). On August 26, 2011, a third putative class action lawsuit was filed
against the same defendants in the United States District Court for the Southern
District of New York (Foster v. Ener1, Inc., et al., No. 11-CV-6040
(S.D.N.Y.)).  The complaints in each of these actions seek damages on behalf of
persons who purchased Ener1 securities between January 10, 2011 and August 15,
2011. The complaints assert claims under the Securities Exchange Act of 1934 for
alleged material misrepresentations and omissions in the Borrower’s public
disclosures during the putative class period, and in particular disclosures
relating to the Borrower’s loans to, and receivables with, Think Holdings.  On
October 17, 2011, three competing motions for appointment of lead plaintiff were
filed. Each of the proposed lead plaintiff groups has also requested that the
three lawsuits be consolidated. We expect these actions to be consolidated and
for the lead plaintiff, once appointed, to file a consolidated amended
complaint.  The plaintiffs in each of the three actions have agreed that no
response from the defendants is necessary until after the appointment of a lead
plaintiff and the filing of a consolidated amended complaint.

 

Letter dated October 28, 2011 from Applied Materials Inc. to EnerDel, Inc.
relating to that certain Production System Feedback and Discount Agreement dated
Mach 14, 2011 (the “Production Agreement”) stating that EnerDel, Inc. has failed
to make a payment of $375,000 as required under the Production Agreement.

 

Letter dated September 30, 2011 from Dana Holding Corporation on behalf of Dana
Canada Corporation Thermal Products – Long Mfg. Holding Corporation to EnerDel,
Inc. for payment of $168,300.00 relating to that certain purchase order from May
3, 2011, Invoice 024595C.

 

In the litigation entitled Kiryung Electronics Co., Ltd. v. Ener1 Korea, Inc. a
Korean court ruled against Ener1 Korea, Inc. and assessed damages of
approximately $1.08 million (US). Ener1 Korea, Inc. is currently appealing this
ruling. The Seoul High Court is scheduled to issue a judgment on January 27,
2012.

 

On October 17, 2011, the Borrower received a Staff Determination Letter from the
NASDAQ Stock Market LLC (“NASDAQ”) indicating that the Borrower did not comply
with NASDAQ’s filing requirements as a result of its failure to timely file its
form 10-Q for the period ended June 30, 2011. Additionally, NASDAQ staff had
determined that the September 12, 2011 amendment to the Borrower’s Line of
Credit Agreement with Bzinfin S.A., dated June 29, 2011 violated NASDAQ’s
shareholder approval requirements contained in Listing Rules 5635(c) and (d).
Trading of the Borrower’s common stock was thereafter suspended on or about
October 28, 2011.

 

 

 

  

Schedule 5.8

 

Tax Returns; Governmental Reports

 

N/A

 

 

 

 

Schedule 5.10

 

Compliance with Law; Business

 

Borrower failed to file its required 10Qs with the SEC for the fiscal quarter
ending June 30, 2011 and the fiscal quarter ending September 30, 2011.

 

 

 

 

Schedule 5.14

 

Existing Indebtedness; Investments, Guarantees and Certain Contracts

 

Any indebtedness arising pursuant to that certain Joint Venture Agreement by and
between Ener1, Inc. and Wanxiang EV Co. Ltd. dated January 17, 2011.

 







Company   Holder   Status   Description  

Balance as of

December 31,

2011 (in

thousands)

Ener1, Inc.   Goldman   Unsecured   8.25% Senior unsecured convertible notes due
July 2013   $ 61,348 Ener1, Inc.   Itochu   Unsecured   6.0% Senior convertible
notes due August 2015   $ 10,212 Ener1, Inc.   Bzinfin   Unsecured   9.0%
Convertible line of credit due July 2013   $ 11,914 E1 Korea, Inc.***   Korea
Exchange   Secured   Trade financing agreement due June 2012   $ 6,621 E1 Korea,
Inc.   Korea Exchange   Secured   Equipment loan due October 2011   $ 3,909 E1
Korea, Inc.   Woori Bank   Secured   Usance due May 2012   $ 24 E1 Korea, Inc.  
Woori Bank   Secured   Trade financing agreement due April 2012   $ 2,169 E1
Korea, Inc.   Shinhan Bank   Secured   Trade financing agreement due March 2012*
  $ 3,478 Emerging Power, Inc.   Citi Bank   Secured   Line of credit due April
2012**   $ 2,910 E1 Korea, Inc.   Bondholders   Unsecured   Convertible bond due
  $ 2,225 EnerDel, Inc.   Various   Secured   Capital lease (including BPO)   $
750 EnerDel, Inc.   AFCO   Unsecured   Insurance premiums financed (D & O)   $ 0
EnerDel, Inc.   Willis Insurance   Unsecured   Insurance premiums financed (PCL
and WC)   $ 0



  

 

 

 

*Obligation of Ener1 Korea, Inc. to Shinhan Bank is guaranteed by Ener1, Inc.

 

** Obligation of Emerging Power, Inc. to Citi Bank is guaranteed by Ener1, Inc.
and Ener1 Korea, Inc.

 

*** Additional information regarding indebtedness owing by Ener1 Korea, Inc. is
set forth on the below chart.

 

Ener1 Korea, Inc. (additional detail regarding indebtedness)

 

 



LIABILITIES    IN KRW  Current liabilities      Trade Payables   4,477,586,094 
Short-term Borrowings   12,729,041,929  Non-trade Payables   544,749,462 
Withholdings   61,087,130  Advances from Customers   131,488,725  Accrued
Expenses   1,416,166,147  Current Portion of Long-term Liabilities 
 5,000,000,000  Current liabilities Total   24,360,119,487  Non-current
liabilities      Convertible Bonds   2,112,575,120  Redemption Premium Of
Convertible Bond   1,064,104,087  Discount on Convertible Bonds   (3,619,864)
Conversion Rights Adjustment   (322,941,581) Long-term Non-trade Payables 
 644,358,000  Provision for Severance Benefits   2,442,612,000  Deposits for
Severance Benefits   -  Pension Plan Asset   (1,030,941,802) Non-current
liabilities Total   4,906,145,960  TOTAL LIABILITIES   29,266,265,447 



  

 

 







Schedule 7.2

 

Permitted Liens

 

Interest claimed by the Department of Energy in certain equipment and other
personal property pursuant to grants extended by the Department of Energy
pursuant to the Federal Grant and Cooperative Agreement Act, Pub. L. 95–224, as
amended by Pub. L. 97–258 (31 U.S.C. 6301–6308) (Grant No. DE-EE0001938;
DE-EE0002724).

 

Interest claimed by the US Army Contracting Command relating to certain
equipment and other personal property pursuant to contract number
W56HZV-09-C-0681.

 

Interest claimed by the Department of Energy, through the State of Indiana, in
certain equipment and other personal property pursuant to Grant No.
10-SEPR-04-002 (DE-EE0000169).

 

Interest claimed by the City of Indianapolis in certain equipment and other
personal property pursuant to Grant No. A192-10-DR2-09-084.

 

Debtor Secured Party

UCC Filing No/ 

Date Filed

Collateral Description Ener1, Inc. Relational, LLC

File No. 200808449670

June 3, 2008



Leased computer equipment pursuant to a Master Lease Agreement dated June 2,
2008. EnerDel, Inc. Dell Financial Services, L.L.C.

File No. 2008 1433265

April 24, 2008

  

Computer equipment and peripherals financed pursuant to that certain revolving
credit Account #6879450204004979518 dated April 16, 2008. EnerDel, Inc.
Relational, LLC

File No. 2008 186654

June 2, 2008

 

  

All Goods leased by the Secured Party pursuant to a Master Lease Agreement dated
June 2, 2008, including but not limited to various computer equipment.

 

 

 





EnerDel, Inc. Dell Financial Services, L.L.C.

File No. 2009 1175303

April 14, 2009

 

 



All computer equipment, peripherals, and other equipment financed and described
in a Master Lease Agreement between the Debtor and the Secured Party. EnerDel,
Inc. VTFG-SPV, Corp.

File No. 2009 1270948

April 22, 2009



All equipment and personal property leased pursuant to Lease #8015198801.
EnerDel, Inc. MB Financial Bank, N.A., as assignee of Garic, Inc.

File No. 2010 1451768

April 27, 2010

 

 

 



Lease No. 2065, Schedule 2; Q2000 Modulated Differential Scanning
Calorimeter1RCS90 Refrigerated Cooling System1Pressure Regulator1RCS Gas
Dryer1Kit Ethernet Switch1Tzero Press and Dye Sets Kit1Q5000 IR1. EnerDel, Inc.
MB Financial Bank, N.A., as assignee of Garic, Inc.

File No. 2010 1570849

May 5, 2010



Equipment more specifically described in Lease No. 2065, Sch 1. EnerDel, Inc.
Royal Bank America Leasing

File No. 2010 1637523

May 11, 2010

 

 

 



5975C inert MSD/DS Performance Turbo El System; ION Gauge Controller; 7693A
Autoinjector; NIST 2008 MS Library; ReNEEable Gas Purifier; Liner; 7890 A Series
GC Custom, and all proceeds and replacements thereto. EnerDel, Inc. NFS Leasing,
Inc.

File No. 2010 1681984

May 13, 2010

All computer equipment and peripherals  described in the Master Lease Agreement
between the Debtor and the Secured Party, as more specifically set forth
therein, Schedule 2010-156-1.



 

 

 

EnerDel, Inc. NFS Leasing, Inc.

File No. 2010 1995251

June 8, 2010

 

 



All computer equipment and peripherals  described in the Master Lease Agreement
between the Debtor and the Secured Party, as more specifically set forth
therein, Schedule 2010-156-2. EnerDel, Inc. Wells Fargo Bank, Inc.

File No. 2010 2947020

August 23, 2010

 

 



Crown Tow Tractor TR 3600-200, S/N 6A267108;

 

Crown Charger 390475-124-01, S/N 121047510012804;

 

Deka Battery 12-D85-13, S/N 4396LR.

 

EnerDel, Inc. Wells Fargo Bank, Inc.

File No. 2010 2947046

August 23, 2010

 

 



Crown Forklift SC4520-35, S/N 9A169822;

 

Battery 18-85G-17, S/N MID1018371;

 

Crown Charger 390750-336-01, S/N

183075010012709.

 

EnerDel, Inc. Wells Fargo Bank, Inc.

File No. 2010 2947525

August 23, 2010

Crown Forklift SC4520-35, S/N 9A169821;

 

Battery 18-85G-17, S/N MID1018369;

 

Crown Charger 390750-336-01, S/N 183075010012705.



 

 





 



EnerDel, Inc. NFS Leasing, Inc.

File No. 2010 4342790

December 9, 2010

 

 

 

 



All computer equipment and peripherals financed under and described in the
Master Lease Agreement between the Debtor and the Secured Party.

 

Master Lease #2010-156
Schedule #3.


EnerDel, Inc. Wayne Trail Technologies, Inc.

File No. 2012 0182016



January 16, 2012



Robotic Stacking and Welding Systems, Serial Nos. 47071-5 and 47071-6 EnerFuel,
Inc. Air Liquide Industrial U.S. LP

File No. 2009 0910809

March 23, 2009



500 Gallon Nitrogen Vessel Serial # 5066; Hydrogen Storage Tube Trailer Emerging
Power, Inc.

Toyota Motor Credit Corporation/

Maintainco, Inc.

File No. 25266504

June 15, 2009



One (1) Used 2000 Toyota Forklift Model #5FBCU15, Serial #62549 Emerging Power,
Inc. Citibank, N.A.

25963472

March 16, 2011, as amended January 4, 2012

All existing and future accounts, all inventory described in invoices with
respect to such accounts, all returned and repossessed inventory, all now or
future instruments, chattel paper, and general intangibles which arise in
connection with the sale of inventory or the rendition of services and all
supporting obligation and all products and proceeds of the foregoing and all of
Debtor’s books and records.



 



 

 



 

The following property owed by Ener1 Korea, Inc. is subject to liens and
mortgages in favor of various lenders under applicable South Korean law:

 

Real Property:

 

  1. 710-3Yongtan-dong,Chungju-si,Chungbuk,Korea   2.
710-9Yongtan-dong,Chungju-si,Chungbuk,Korea   3.
715-1Yongtan-dong,Chungju-si,Chungbuk,Korea   4.
1120-4Yongtan-dong,Chungju-si,Chungbuk,Korea

 

Equipment and Machinery: Including, but not limited to, the following:

 

1. 1600265 BINDER SOLUTION TANK     2. 1400434 SLURRY PUMP     3. 1400443 U.H.M
HIGH MIXER     4. 1400440 SEALING & CUTTING M/C     5. 1400445 air compressor  
  6. 1400448 vacuum pump SYS(PUMP 7.5Kw)     7. 1400504 MIXING CONTROL SYS    
8. 1400502 PAINT SYS(PVC-750)     9. 1400503 PVM 750-STORAGE     10. 1400501
SLURRY CONTROL SYS     11. 1400505 MIXER HOPPER     12. 1400507 SLURRY PUMP    
13. 1400508 REACTOR TANK     14. 1400513 VACUUM CHAMBER     15. 1400514
SPB**4142 DIE NOZZLE



 

 

 

16. 1400516 COATER thickness gage     17. 1400517 Laser analysis SYS     18.
1400518 Mixing M/C     19. 1400519 NS Slitter M/C     20. 1400520 Coating SYS  
  21. 1400521 COATING M/C     22. 1400522 ONO'S PRESS M/C     23. 1400523
WINDING STACKING M/C     24. 1400524 dehumidifier     25. 1400439 tintometer    
26. 1400526 abrasive sawing machine     27. 1400531 MAGNET BAR     28. 1400534
SCREW TYPE NEMO PUMP     29. 1400533 PRESS #2 SPARE ROLL(2SET)     30. 1400737
SLURRY spare TANK     31. 1400742 SLITTING yarn testing machine     32. 1400528
CLEANING M/C     33. NMP collection     34.

NC ROLL FEEDER / UNCOILER



    35. high detail press(CSHP-20)     36. Planetary Mixer     37. 200L,80L TANK
    38. HOIST     39. HOPPER     40. Blanking M/C 2



 

 

 

41. no.4 TANK     42.

Heating, Ventilation, Air Conditioning



    43. PLANTARY MIXER     44. SLURRY equipment (W-CELL)     45. MIXING
equipment     46. LI BATTERY COATING PJT 1SET     47.

MILL SYSTEM(MICING TANK 600LITER) 

    48. ROLL PRESS MACHINE     49.

ULTRA HIGH MIXER



    50. POLISHING, BUFFER TANK     51. no.4 COATER     52. no.4 ROLL PRESS
MACHINE     53. AIR COMPRESSOR     54. NC ROLL FEEDER(TF-300) 1SET     55. high
detail press(CSHP-50) 1SET     56. plane grinding machine(DGS-850A) 1SET     57.
NC ROLL FEEDER(TF-300) 1SET(T-CELL)     58. high detail press(AOH-50) 1SET    
59. PRESS ROLL 1SET     60. Heating, Ventilation, Air Conditioning(T-CELL)    
61. SLITTING(CLS-080)M/C     62. NOTCHIG M/C , KNIFE SPARE     63.

dry cleaning 

    64. NOTHING M/C two     65. ROLL PRESSING M/C



 

 

 

66.

1400441 ultra-pure water plants 

    67. 1400449 electrochemical analysis (VMP-2)     68. 1400741
전극도포및원적외선HEATER시스템     69.

gas remover

    70. HEATER SYSTEM     71. PIN HOLE DETECTOR     72. gas remover JIG     73.
1400407 choke tester     74. 1400418 chamber box     75. 1400419 vibration
tester     76. 1400420 thermal shock test chamber     77. 1400426 VACUUM PUMP 3
SET     78. 1400428 cutting & wide M/C     79. 1400430 SWELLING TESTER     80.
metal welding(MP20MA)     81. CYCLER(5V360A 6CH)     82. 1400029 PRESS     83.
1400411 winding stacking m/c     84. 1400412 TAB WELDING M/C     85. 1400422
sealing M/C     86. 1400423 Vacuum Dryer M/C     87. 1400424 Vacuum Chanmber M/C
    88.

1400427 air compressor 

    89. 1400446 charge and discharge machine



 

 



90. 1400447 metal welding     91. 1400500 side slitting (Al,Cu foil)     92.
1400509 STACKING shifter     93. 1400510 SEALING shifter     94. 1400511
electrolyte M/C     95. 1400512 FOLDING M/C     96. 1400529 yarn testing M/C    
97. 1400530 Dew-point controller     98. 1400527 TAPPING M/C     99. 1400532
conveyer(CONTROLLER include)     100. 1400738 hand-operated winder,J/R
press,SLITTER     101. 1400743 SEALING M/C     102. ultrasonic waves
welding(cathode)     103. FORMATION M/C     104.

ZZ-STACKING M/C 

    105. slitting M/C     106. WINDER STACKING     107. WELDING MACHINE     108.
TRIM CUTTER FOR WELDING     109. ELECTROLYTE ROLL MACHINE     110. vacuum
sealing machine     111. Final side cutting machine     112. mega-ohm
short&weight check m/c     113.

MANUAL FORMING M/C 

    114. TOP SEALING MACHINE



 

 

 

115. TOP CUTTER FOR POUCH     116. ZIG-ZAG STACK MACHINE 1대     117. charge and
discharge m/c     118. FINAL FOLDING & HOT PRESS 1SET     119. VACUUM CHAMBER 및
WETTING M/C 1SET     120. CLEANING M/C(first) 1SET     121. CLEANING M/C(second)
1SET     122. MANUAL SEALING M/C 1SET     123. VACCUM DRYER(first V/D) M/C    
124.

VACCUM DRYER(first V/D) M/C



    125. VACCUM DRYER(second V/D) M/C     126. VACCUM DRYER(second V/D) M/C (  
  127. high ZIGZAG STACKING M/C 1SET     128. AIR COMPRESSOR     129. high
ZIGZAG STACKING M/C 4SET     130.

Heating, Ventilation, Air Conditioning(T-CELL) 

    131. auto charge and discharge m/c(T-CELL)     132. TAB CLEANING M/C    
133.

AUTO assembly line 

    134. FORMATION charge and discharge m/c     135. 1400425 SMART BATTERY
CHARGER     136. 1400739 ENVIRONMENT CHAMBER     137. INNER PACK(2차) AIR
COMPRESSOR(50HP)     138. VIBRATION TEST SYSTEM



 

 



139. 1400515 CELL select / automatic welding machine     140.

1400525 SHRINK M/C 

    141. charge and discharge m/c(42V, 150A)     142. DC IMPEDANCE METER    
143. ELECTRONIC LOAD     144.

Isnpection toll 

    145. NI-TAP CUTTER (BMS)     146. BMS MICOM TOOL     147. COER ROBOT BMS
1SET     148. 1400429 TAP DENSITY M/C     149. 1400506 ACME 6000 GC     150.
Cycler     151. X-RAY EXD-720     152. MATERIAL TESTING MACHINE(MODEL 5943) 1SE
    153. OGP SMARTSCOPE CNC500 1SET     154. Large cell CYCLER (T-CELL)     155.

1400164 HORN, NEST 

    156. 1400170 MODULE yarn testing m/c     157. 1400171 double-sided tape auto
sealer     158. 1400179 convetor(160*1200)     159. 1400180 cell conveyor    
160. 1400181 yarn testing m/c JIG     161. 1400228 cell conveyor     162.
1400218 NI-SEMI AUTO WELDER     163. 1400221 TAPE AUTO CUTTER



 

 



164.

1400233 label maker 

    165. 1400238 pressure measurement apparatus     166. 1400324 yarn testing
machine work table     167. 1400325 tension tester     168. 1400337 ultrasonic
waves yarn testing m/c     169. 1400359 PCM yarn testing machine.     170.

1400344 label maker 

    171. 1400345 label maker (cellphine)     172. 1400366 ultrasonic waves
welding m/c(cellphone)     173. 1400371 yarn testing machine(upgrade)     174.
1400378 bristar sealer /adhesion table     175. 1400398 double-sided tape sealer
    176. 1400402 label maker     177. 1400408 waterlogging laber M/C     178.
1400414 label maker 3set     179. 1400417 PCM TESTER     180. 1400421
waterlogging laber M/C 3set     181. 1400432 welding machine frame     182.
1400433 LBS LABEL maker     183. 1400436 double-sided tape sealer     184.
1400444 LBS LABEL M/C     185. 1400327 DIGITAL MULTIMETER     186. 1400399
ultrasonic waves welding(2000AE)     187. 1400431 PCM TESTER     188. 1400740
ultrasonic waves yarn testing m/c(install more)



 

 



189. HOT-MELT (first)     190. HOT-MELT(second)

 



 

 



 

Schedule VIII(h)

 

Existing Defaults

 

Ener1, Inc. did not make the first installment payment on the Tranche B Notes on
October 1, 2011. Certain Holders assert that Ener1, Inc. failed to make the
first installment payment on the Tranche A Notes in cash on October 1, 2011 and,
in any event (assuming the delivery of common stock on September 12, 2011 as
partial payment was permitted), did not deliver the additional true-up shares.
Under the Waiver, Amendment and Exchange Agreement, dated September 9, 2011,
Ener1, Inc. did not complete the restatement of its financials by October 31,
2011 and Bzinfin, S.A. and other investors did not commit to put in $40 million
of new equity financing by October 31, 2011. Under the Line of Credit Agreement,
as a result of Ener1, Inc.’s failure to make payment under the Notes when due.
Ener1, Inc. did not file with the SEC its 10Qs for the fiscal quarter ending
June 30, 2011 and the fiscal quarter ending September 30, 2011. On October 28,
2011, trading of Ener1, Inc.’s common stock was suspended. Ener1, Inc. did not
make a $24 million equity contribution by October 13, 2011 under the
Sino-Foreign Equity Joint Venture Contract, dated January 2011, between Ener1,
Inc. and Wanxiang EV Co., Ltd, however, Ener1 Inc. has entered into (i) an
Escrow Agreement dated as of December 30, 2011 among Barack Ferrazzano
Kirschbaum & Nagelberg LLP, Ener1, Inc. and Wanxiang International Investment
Corporation whereby Ener1 has deposited $4 million into escrow, and (ii) a Loan
Commitment dated as of December 30, 2011 among Ener1, Inc. and Wanxiang
International Investment Corporation whereby Wanxiang International Investment
Corporation has committed to finance the remaining $20 million of such equity
contribution. In Kiryung Electronics Co., Ltd. v. Ener1 Korea, Inc., a Korean
court ruled against Ener1 Korea, Inc. and assessed damages of approximately $1
million. Ener1 Korea, Inc. is currently appealing this ruling. Applied
Materials, Inc. alleges that EnerDel, Inc. did not make a payment of $375,000 by
August 15, 2011 under the Production System Feedback and Discount Agreement,
dated March 14, 2011. On August 18, 2011, two class action complaints were filed
against Ener1, Inc. and certain of its officers and directors in the United
States District Court for the Southern District of New York (Beckman v. Ener1,
Inc. et al., No. 11-CV-5794 (S.D.N.Y.); and Neufeld v. Ener1, Inc., et al., No.
11-CV-5795 (S.D.N.Y.)). A third class action complaint was filed against the
same defendants in the United States District Court for the Southern District of
New York on August 26, 2011 (Foster v. Ener1, Inc., et al., No. 11-CV-6040
(S.D.N.Y.)).3 EnerDel, Inc. did not make a payment of $168,000 by June 3, 2011
under a certain purchase order invoice, dated May 3, 2011, issued by Dana Canada
Corporation Thermal Products-Long Mfg.4 On October 6, 2011, shareholders of
Ener1, Inc. demanded that members of the Board of Directors of Ener1, Inc. take
action to remedy alleged breaches of fiduciary duties by certain current and/or
former executive officers and directors of Ener1, Inc. relating to adjustments
to previously issued financial reports for the fiscal year ended December 31,
2010 and the fiscal quarter ended March 31, 2011 and the related amendments to
Ener1, Inc.’s Annual Report of Form 10-K for the year ended December 31, 2010
and its Quarterly Report on the Form 10Q for the quarter ended March 31, 2011.5



_______________________________

 

3 While such event does not constitute an Event of Default under the Line of
Credit Agreement, the Notes or the Loan Agreement, it is being disclosed in an
abundance of caution.     4 Id.     5 Id.

  



 

